

Exhibit 10.43
 
 


 
 


 
 


 
 
AGREEMENT FOR PURCHASE AND SALE
 
 
By and Between
 
 
M/I HOMES OF WEST PALM BEACH, LLC
 
 
and
 


 
KLP EAST LLC
 



BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



1.
PROPERTY 
1

 
2.
PURCHASE PRICE AND PAYMENT 
2

 
3.
INTENTIONALLY DELETED 
3

 
4.
TITLE AND SURVEY 
3

 
5.
ADJUSTMENTS TO PURCHASE PRICE 
3

 
6.
DEVELOPMENT APPROVALS 
4

 
7.
COMPLETION OF IMPROVEMENTS 
5

 
8.
MODEL HOMES, SPEC HOMES AND LEASES 
8

 
9.
HOMEOWNER ASSOCIATIONS 
10

 
10.
CLOSING 
11

 
11.
REPRESENTATIONS OF SELLER 
14

 
12.
REPRESENTATIONS OF PURCHASER 
15

 
13.
SELLER’S OBLIGATIONS PRIOR TO CLOSING 
16

 
14.
CONDITIONS TO PURCHASER’S AND SELLER’S OBLIGATIONS 
16

 
15.
DEFAULT AND REMEDIES 
17

 
16.
CLOSING COSTS AND EXPENSES 
18

 
17.
BROKERS 
18

 
18.
NOTICES 
18

 
19.
“AS IS” TRANSACTION 
19

 
20.
ENTIRE AGREEMENT 
20

 
21.
COUNTERPARTS 
20

 
22.
GOVERNING LAW 
20

 
23.
RECORDING OF AGREEMENT 
20

 
24.
RADON GAS 
20

 
25.
ATTORNEYS’ FEES 
20

 
26.
ESCROW AGENT 
21

 
27.
SURVIVAL OF PROVISIONS OF THIS AGREEMENT 
21

 
28.
SELLER’S BUILDING ACTIVITIES 
21

 
29.
MISCELLANEOUS PROVISIONS 
22

 
30.
DISCLOSURE FOR PALOMA 
23

 
31.
DISCLOSURE FOR OAKS 
24

 
32.
DISCLOSURE FOR TRES BELLE 
25

 
33.
NORTHERN PALM BEACH COUNTY IMPROVEMENT DISTRICT 
27

 
34.
GUARANTY 
27

 
35.
SUBSIDIARY LIABILITY 
28

 
36.
EFFECTIVE DATE 
28

 






 


 
--
 



BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

AGREEMENT FOR PURCHASE AND SALE
 
THIS AGREEMENT FOR PURCHASE AND SALE (the “Agreement”) is made and entered into
this 21st day of December, 2007 by and between M/I HOMES OF WEST PALM BEACH,
LLC, a Florida limited liability company (“Seller”) and KLP EAST LLC, a Florida
limited liability company (“Purchaser”).
 
BACKGROUND
 
Seller is the owner of certain real and personal property located in certain
real estate projects in Palm Beach County and Martin County, Florida, generally
known as Paloma in Palm Beach Gardens (“Paloma”), Woodwind in Palm Beach County
(“Woodwind”), the Oaks at Hobe Sound and Laurel Preserve at the Oaks (“Oaks”)
and Tres Belle in Martin County (“Tres Belle”).  Paloma, Woodwind, the Oaks and
Tres Belle are sometimes hereinafter referred to as the “Projects”.  Seller has
agreed to sell and Purchaser has agreed to buy certain lots and certain Models
and Spec Homes (as hereinafter defined) within the Projects in accordance with
the terms and provisions of this Agreement.
 
In consideration of the mutual covenants and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree as follows.
 
AGREEMENT
 
1. PROPERTY.  Seller has agreed to sell and to convey to Purchaser, and
Purchaser agrees to purchase from Seller the following described property,
(collectively referred to as the “Property”):
 
1.1 Those certain parcels of real estate, located in Palm Beach County and
Martin County, Florida, as set forth on Exhibit “A”, attached hereto and made a
part hereof, together with all improvements located thereon, and including all
appurtenances, rights, privileges and easements related thereto (the “Real
Property”).
 
1.2 The Models and Spec Homes, together with all equipment, furniture, fixtures
and articles of personal property, if any, located within the Models and the
Spec Homes.  The description of the Models and Spec Homes is subject to
modification between the Effective Date of this Agreement and the Closing Date
(hereinafter defined) in accordance with the following procedure.  Seller shall
have the right to continue to offer the Models and Spec Homes for sale in the
ordinary course of business up to the Initial Closing (hereinafter
defined).  However, Seller agrees that it shall not sell any of the Models and
Spec Homes for less than 15% below Seller’s current list of current retail
prices shown on the Schedule of Agreed Values (hereinafter defined), without
Purchaser’s prior written approval.  If the description of Model and Spec Homes
is modified by any such sales, the Purchase Price will be subject to adjustment
as described in Section 5.1(c) hereof.
 
1.3 A limited license to utilize Seller’s architectural plans and
specifications, building and site plans for each of the Projects but only as to
the Projects, without representation or warranty of any kind.
 
1.4 All of Seller’s right, title and interest as Developer or Declarant pursuant
to the homeowners association documents for the Projects as more particularly
described in Paragraph 9 hereof.
 
1.5 All of Seller’s right, title and interest in impact fee credits, prepaid
impact fees or prepaid utility connections, as described in Paragraph 6.4
hereof, subject to reimbursement by Purchaser, as provided in such paragraph.
 
1.6 Any existing brochures and collateral material (that does not reference
Seller or any of Seller affiliated companies), prospect lists, website addresses
after any linkage to Seller has been removed, prepaid advertising and existing
sales office phone numbers.
 
2. PURCHASE PRICE AND PAYMENT
 
2.1 The Purchase Price to be paid by the Purchaser to the Seller for the
Property and for Seller’s construction of the Improvements (hereinafter defined)
shall be Forty-Five Million Eight-Eight Thousand and No/100 ($45,088,000) (the
“Purchase Price”), subject to adjustments and prorations  as set forth in this
Agreement.  Seller and Purchaser agree to an allocation of the Purchase Price to
the Real Property, the Models and Spec Homes, the Personal Property and to each
of the Projects as described on Exhibit “B”, attached hereto and made a part
hereof.
 
2.2 On December 21, 2007, Purchaser shall deliver to Broad and Cassel, Attorneys
at Law (“Escrow Agent”), by wire transfer of funds, the sum of One Million Seven
Hundred and Fifty Thousand and No/100 Dollars ($1,750,000.00) (the “Deposit”).
 
2.3 If Purchaser delivers an executed Form W-9 to Escrow Agent, Escrow Agent
shall invest the Deposit in an interest bearing account at Wachovia Bank, N.A.
and shall hold the Deposit in accordance with the terms and provisions
hereof.  On the Closing Date, the Escrow Agent shall deliver the Deposit to the
Seller and Purchaser shall receive a credit against the Purchase Price for the
Deposit.  All interest earned on the Deposit shall be paid or credited to the
Purchaser, unless the Purchaser defaults hereunder, in which event the interest
shall be paid to the Seller.
 
Upon the Closing Date, Purchaser shall pay to Seller’s title agent, Broad and
Cassel (the “Title Agent”) issuing the Commitment (hereinafter defined) the
Purchase Price, as modified by the adjustments and prorations described herein,
by wire transfer to the Title Agent of immediate clearance “Federal Reserve
Funds”, less the agreed portion of the Purchase Price for those Models and Spec
Homes which have not yet been completed which are described on the Schedule of
Agreed Values.  The Purchase Price attributable to the Models and Spec Homes
which are not yet completed as of the Closing Date which are described on the
Schedule of Agreed Values and which are designated “Kolter Acquisition Price”
shall be paid when such incomplete Models and Spec Homes have been completed and
a certificate of occupancy issued therefor in accordance with the terms and
provisions of Paragraph 8.2 hereof.  As used herein, the term “Federal Reserve
Funds” shall be deemed to mean the receipt by a bank or banks in the continental
United States designated by the Title Agent of United States Dollars in a form
that does not require further clearance and may be applied at the direction of
Seller by such recipient bank.  Upon completion of the Closing, the Title Agent
shall disburse all funds received by Title Agent pursuant to the closing
statement executed by Purchaser and Seller, by wire transfer of funds or checks,
in accordance with Paragraph 10.5(c) hereof.
 
3. INTENTIONALLY DELETED
 
4. TITLE AND SURVEY
 
4.1 Purchaser acknowledges that it has received from Seller a commitment (the
“Commitment”) for an ALTA Form B (1992 form) owner’s title insurance policy in
the amount of the Purchase Price, issued by Chicago Title Insurance Company (the
“Title Company”).  The Commitment shall be modified to include the completed
Specs and Models being conveyed at the Initial Closing and to delete the survey
exception.
 
4.2 Purchaser acknowledges that Seller has delivered to Purchaser copies of
certain surveys of the Real Property.
 
5. ADJUSTMENTS TO PURCHASE PRICE
 
5.1 At Closing, adjustments between the parties shall be made as of the Closing
Date as follows:
 
(a) Real and personal property ad valorem taxes upon the Real Property assessed
for the year in which Closing occurs (regardless of when due and payable) shall
be prorated, based upon the four percent (4%) maximum allowable discount, as of
the Closing Date.  Any unpaid taxes assessed for any year prior to the year in
which closing occurs, shall be paid in full by Seller at Closing, including all
delinquent and/or interest charges.
 
(b) All obligations of Seller as Declarant under the homeowners’ associations as
described in Paragraph 9 hereof shall be prorated as of the Closing Date, with
Seller being liable for any and all assessments or guaranteed obligations due
the associations up to the Closing Date with Purchaser assuming all of such
obligations from and after the Closing Date.
 
(c) If the Property is modified by any sales by Seller of any of the Models and
Spec Homes built thereon which occur prior to the Initial Closing, the Purchase
Price shall be subject to reduction as follows.  Seller and Purchaser have
agreed, for the purposes of this subparagraph, to an allocated price designated
the “Kolter Acquisition Price” attributable to the applicable Models and Spec
Homes pursuant to a schedule of Work in Progress / Budget Cost to Complete
Reconciliation which is set for on Exhibit “C”, attached hereto and made a part
hereof (the “Schedule of Agreed Values”).  In the event that any of the Model
and Spec Homes set forth on the schedule of Agreed Values, is sold by Seller
prior to the Closing Date, the Purchase Price shall be reduced by such
designated value for each such Model and Spec Home sold by Seller.
 
(d) The Models and Spec Homes described in Paragraph 8.2 hereof have not yet
received a certificate of occupancy as of the Closing Date and the Purchase
Price payable with respect to such incomplete Models and Spec Homes as
determined in the Schedule of Agreed Values, shall not be paid on the Closing
Date, but shall be paid at the time of the subsequent closing on the Models and
Spec Homes as described in Paragraph 8.2 hereof.
 
6. DEVELOPMENT APPROVALS
 
6.1 The Projects are subject to various development orders, developer agreements
and development approvals which are described on Exhibit “D, attached hereto and
made a part hereof (the “Developer Approvals”).
 
6.2 At Closing Seller will make a limited assignment of the Development
Approvals to Purchaser which is intended to permit Purchaser to complete the
Improvements (hereinafter defined) if Seller fails to complete the Improvements
in accordance with Paragraph 7 hereof, pursuant to the Self-Help Remedy
(hereinafter defined).  When Seller has completed the Improvements for each of
the Projects as required by the Development Approvals, or when Purchaser
completes such Improvements pursuant to its Self Help Remedy as described in
Paragraph 7 hereof, Seller shall make a complete assignment to Purchaser and
Purchaser shall assume all of the rights and obligations of the Developer under
the terms of the Developer Approvals applicable to such Project.  To the extent
that any governmental entity, body or utility company requires a separate
assignment, Seller shall assign its rights under the developer agreement or
utility agreement, upon the form required by the governmental body or utility
provider.  Seller shall indemnify and hold Purchaser harmless from any
liability, loss, damage or expense, including, but not limited to, reasonable
attorneys’ fees and costs, sustained or incurred by Purchaser by reason of
Seller’s failure to fulfill the obligations under the terms of the Development
Approvals up to the completion by Seller of the Improvements for each of such
Projects.
 
6.3 Seller acknowledges that it will remain responsible to pay for the
installation of traffic signalization and deliver surety for such work to the
City of Palm Beach Gardens as more particularly described in the Development
Approvals for Paloma.
 
6.4 Seller has advised Purchaser that it has prepaid certain impact fees, water
and sewer connection fees or has impact fee credits available in connection with
its development work for the Projects or for the benefit of the Projects
(collectively the “Fees”).  To the extent that Seller has prepaid such Fees  or
has credits for Fees available, Purchaser shall be obligated to purchase such
Fees and/or reimburse Seller for any such prepaid Fees, provided that Purchaser
shall only be liable to purchase such Fees or reimburse such Fees, at the time
that such Fees would otherwise be due and payable by Purchaser to the applicable
governmental authority.  For example, if a governmental authority requires
payment of such Fees at the time of building permit, they will be reimbursed by
Purchaser to Seller at the time of building permit.  A schedule of the Fees is
attached hereto as Exhibit “E”.  In lieu of reimbursing Seller for such Fees as
provided herein, Purchaser shall, at Seller’s option, purchase all such Fees
from Seller on the Closing Date, for payment of the sum of $700,000, and upon
such payment, Seller shall assign to Purchaser, all of its right, title and
interest in and to such Fees.
 
6.5 In the event that Seller is obligated to prepay any addition impact fees
to  the City of Palm Beach Gardens to extend the build out date for Paloma, or
otherwise as required by the applicable governmental authorities in connection
with the completion of the Improvements and the acceptance of such Improvements
by such governmental authority, Seller shall pay any such additional prepaid
fees as follows.  At Seller’s option, Purchaser shall either pay to Seller at
the time of the last closing on the purchase of the Models and Spec Homes as
they are completed pursuant to Paragraph 8.2 hereof, sixty percent (60%) of the
amount paid by Seller to prepay such additional impact fees to the City of Palm
Beach Gardens, or Purchaser shall be obligated to reimburse Seller for such
prepaid fees at the time such fees would otherwise be due and payable by
Purchaser to the applicable governmental authority, after Purchaser has utilized
the Fees purchased from Seller pursuant to Paragraph 6.4 hereof..
 
7. COMPLETION OF IMPROVEMENTS
 
7.1 Seller and Purchaser have reviewed the terms of the Development Approvals
and the obligations to complete infrastructure and community improvements for
the Projects (other than Woodwinds which will remain unimproved except as
described in Paragraph 7.6 hereof)  which are described in the Development
Approvals and in Exhibit “F”. attached hereto (the “Improvements”) and in the
plans and specifications for the Projects which are described on Exhibit “F-1”,
attached hereto and made a part hereof (the “Plans and Specifications”).
 
7.2 Seller shall complete the infrastructure improvements and common area
improvements as described in the Development Approvals for Paloma and as set
forth in the Plans and Specifications for the Improvements in Paloma.  Seller
has submitted an application for modification of the Development Approvals and
approved PUD for Paloma.  Seller shall withdraw any application for approval of
a condominium development on Parcel A and shall continue to process the
remaining modifications to the PUD.  Seller agrees to use due diligence to
complete all of such modifications to the PUD on or before March 31, 2008,
subject to circumstances beyond Seller’s reasonable control.  Seller shall
complete all of the Improvements in accordance with the Plans and Specifications
for Paloma with due diligence, commencing immediately following the Closing Date
and Seller shall complete the entries and related landscaping along Victoria
Falls Boulevard on or before March 31, 2008 and the balance of such Improvements
on or before September 30, 2008, subject to delays caused by circumstances
beyond Seller’s reasonable control.  In order to insure Seller’s completion of
the Improvements which are described in this Paragraph 7, including those for
Paloma set forth in Paragraph 7.2, those for Tres Belle / Oaks as described in
Paragraph 7.3 and for the Bridge and other improvements described in Paragraph
7.6 hereof, Seller agrees that it shall deliver to Escrow Agent, on the Closing
Date, a letter of credit in the amount of $9,000,000 drawn on a bank doing
business in Florida, substantially in accordance with the form of the letter of
credit, attached hereto as Exhibit “G” (the “Letter of Credit”).  The Letter
of  Credit shall be held by Escrow Agent in accordance with the terms and
provisions of the Escrow Agreement, to be executed by and between Seller,
Purchaser and Escrow Agent at the time of Closing, the form of which is attached
hereto as Exhibit “H” (the “Escrow Agreement”).  The Letter of Credit shall be
subject to reduction, from time to time, to an amount equal to 110% of the cost
to complete the Improvements, provided that Seller delivers to Purchaser a
signed and sealed certificate from the project engineer(s), certifying the costs
to complete the Improvements.  To the extent that vertical improvements are
included in the Improvements, the cost of which cannot be certified by the
project engineer(s), Seller shall submit written documentation including
executed contracts to show the cost of completion.  Purchaser shall have the
right to review and approve the reduction in the Letter of Credit, based upon
the engineer’s certification, and contracts, which approval shall not be
unreasonably withheld or unduly delayed, provided, however, the remaining
balance of the Letter of Credit is always equal to 110% of the remaining costs
to complete the Improvements.  When construction of the Improvements which are
the responsibility of Seller have been completed, as described in Paragraph 7.9
hereof, Seller’s obligations under this paragraph shall be satisfied and the
Escrow Agent shall return the Letter of Credit to Seller.  In the event that any
liens are filed against the Real Property as a result of Seller’s completion of
the Improvements, Seller shall promptly take action and discharge or transfer
any such lien to bond or cash deposit within thirty (30) days after Seller
receives written notice of such lien.  If Seller fails to discharge or transfer
such liens to a bond or cash deposit, Purchaser shall have the right, in its
sole discretion, to do so at  Seller’s cost and expense and Seller shall
reimburse, indemnify, defend and hold Purchaser harmless against any such liens
and related expenses, including, without limitation, reasonable attorneys’ fees.
 
7.3 Seller shall complete the infrastructure improvements and common area
improvements as described in the Development Approvals for Tres Belle and the
Oaks and as set forth in the Plans and Specifications for Improvements within
Tres Belle and the Oaks.  Seller shall complete all of such Improvements in
accordance with the Plans and Specifications with due diligence, commencing
immediately after the Closing Date and Seller shall complete such Improvements
on or before April 30, 2008, subject to delays caused by circumstances beyond
Seller’s reasonable control. In order to insure Seller’s completion of the
Improvements within Tres Belle and Oaks, Seller agrees that it shall deliver the
Letter of Credit to Escrow Agent, in accordance with the provisions of Paragraph
7.2 hereof.  Seller shall have the right to reduce the Letter of Credit and
shall be entitled to a return of the Letter of Credit also as provided in
Paragraph 7.2 hereof.  In the event that any liens are filed against the Real
Property as a result of Seller’s completion of the Improvements, Seller shall
promptly take action and discharge or transfer any such lien to bond or cash
deposit within thirty (30) days after Seller’s receives written notice of such
lien.  If Seller fails to discharge or transfer such liens to a bond or cash
deposit, Purchaser shall have the right, in its sole discretion, to do so
at  Seller’s cost and expense and Seller shall reimburse, indemnify, defend and
hold Purchaser harmless against any such liens and related expenses, including,
without limitation, reasonable attorneys’ fees.
 
7.4 Seller agrees and acknowledges that Seller shall remain responsible for
completing all of the improvements required under the terms of that certain
Collector Roads Agreement recorded in Official Records Book 17422, Page 1536, of
the Public Records of Palm Beach County, Florida, as amended by that certain
Assignment of and  Amendment to Collector Roads Agreement, recorded in Official
Records Book 21345, Page 1806, of the Public Records of Palm Beach County,
Florida (collectively the “Collector Roads Agreement”).  In addition to
remaining responsible for all obligations under the Collector Roads Agreements,
Seller shall be entitled to and shall retain all payments due and owing Seller
in connection with the Collector Roads Agreement.  Seller confirms that it shall
be responsible for delivering surety to the City of Palm Beach Gardens for
traffic signalization as described in Paragraph 6.3 hereof.  It is understood
and agreed that the other party to the Collector Roads Agreement is responsible
for delivering a portion of such surety and paying for a portion of such
expenses.
 
7.5 In addition, Seller agrees and acknowledges that it shall also remain
responsible for completing repair work to the existing utility casing at the
intersection of Hood Road and Military Trail, pursuant to an agreement with
Communities Finance Company, LLC (“CFC”).  All costs of such work shall be paid
by Seller and all reimbursements being paid by CFC shall be the property of
Seller.
 
7.6 Seller shall also be responsible for construction of a bridge (“Bridge”)
extending from State Road 7 to Woodwind, in accordance with plans and
specifications which have been received by Purchaser.   Seller shall also remove
existing debris and demolish the homes located in the Woodwind Project.  Seller
shall complete all such work with due diligence, commencing after the Closing
Date and Seller shall complete such Improvements on or before March 31, 2008,
subject to delays caused by circumstances beyond Seller’s reasonable
control.  In order to insure Seller’s completion of the Bridge and other
improvements as provided herein, Seller agrees that it shall deliver the Letter
of Credit to Escrow Agent, in accordance with the provisions of Paragraph 7.2
hereof.  Seller shall have the right to reduce the Letter of Credit and shall be
entitled to a return of the Letter of Credit also as provided in Paragraph 7.2
hereof.  In the event that any liens are filed against the Real Property as a
result of Seller’s completion of the Improvements, Seller shall promptly take
action and discharge or transfer any such lien to bond or cash deposit within
thirty (30) days after Seller’s receives written notice of such lien.  If Seller
fails to discharge or transfer such liens to a bond or cash deposit, Purchaser
shall have the right, in its sole discretion, to do so at  Seller’s cost and
expense and Seller shall reimburse, indemnify, defend and hold Purchaser
harmless against any such liens and related expenses, including, without
limitation, reasonable attorneys’ fees.
 
7.7 As Purchaser’s sole remedy for Seller’s default under this Paragraph 7,
Purchaser shall have the right to take over any of the obligations of Seller to
complete the Improvements as described in this Paragraph 7 and to complete the
same (the “Self Help Remedy”).  In the event of a default by Seller under this
Paragraph 7, after notice to Seller as provided in accordance with Paragraph 17
hereof, Seller shall have an opportunity to cure such default within thirty (30)
days after such written notice (the “Cure Period”).  If Seller is proceeding
diligently and in good faith, but is not capable of curing the default within
the Cure Period, then Seller may provide Purchaser with written notice of its
desire to extend the Cure Period for an additional thirty (30) day period;
provided, however, in no event shall the Cure Period extend beyond sixty (60)
days without the written consent of Purchaser.  In the event that the default is
not cured within the Cure Period, Purchaser may take over the completion of the
Improvements for the Project then in default and complete the same in accordance
with this Agreement.  In such event, all costs incurred by Purchaser in
completing such Improvements for which Seller is in default shall be reimbursed
by Seller to Purchaser and Purchaser shall have the right to submit all expenses
incurred by Purchaser to Escrow Agent for payment under the Letter of
Credit.  In such event, Escrow Agent shall draw upon the Letter of Credit for
such default that has occurred and shall hold the cash proceeds in escrow, and
shall pay all or portions of such cash proceeds to Purchaser to reimburse
Purchaser for all costs of completion of the Improvements pursuant to the Self
Help Remedy.  In addition to reimbursement of all costs of completion, Purchaser
shall also be entitled to reimbursement for ten percent (10%) of such costs, as
reimbursement of overhead expenses.  Any funds remaining in escrow after
reimbursement of all expenses incurred by Purchaser shall be returned to Seller.
 
7.8 Seller shall maintain in full force and effect, during the time period that
it is completing the Improvements as described in this Paragraph 7, the
following insurance and shall name Purchaser as an additional insured thereon:
(i) a policy of broad form comprehensive general public liability and property
damage insurance providing coverage against liability for personal injury,
death, property damage and contractual liability having a combined single limit
of no less than $2,000,000.00, and (ii) workers’ compensation insurance, in a
form prescribed by the laws of the State of Florida, and employer’s liability
insurance with respect to all employees, if any, engaged in the construction of
the Improvements described in this Agreement.
 
7.9 Completion of the Improvements shall be evidenced by a certification to
Purchaser from the project engineer for the applicable Project that the
Improvements have been substantially completed, accompanied by the acceptance of
such Improvements by the applicable governmental authority, including the
issuance of a certificate of occupancy if applicable to that portion of the
work.
 
7.10 Neither Purchaser nor any of its contractors, subcontractors, employees,
agents or invitees shall interfere in any way with the Seller’s completion of
the Improvements as described in this Paragraph 7.  Purchaser shall not damage,
cause to be damaged, or permit to be damaged any portion of the Improvements
which are the responsibility of Seller.  Purchaser shall promptly cause any such
damage to be repaired, at Purchaser’s sole expense.  Purchaser hereby agrees to
indemnify and hold Seller harmless from any liability, loss, damage or expense,
including, but not limited to, reasonable attorneys’ fees and costs, sustained
or incurred by Seller by reason  of any damage to the Improvements caused by
Purchaser, Purchaser’s contractors, subcontractors, employees, agents or
invitees.
 
8. MODEL HOMES, SPEC HOMES AND LEASES
 
8.1 Seller is conveying to Purchaser upon the lots described on Exhibit “I”,
attached hereto and made a part hereof, certain Model Homes and Spec Homes
(“Model Homes and Spec Homes”) that are substantially completed.  The Model
Homes and Spec Homes are conveyed and transferred to Purchaser in their “as is”
condition, as set forth in Paragraph 19 hereof; provided, however, Seller shall
assign to Purchaser on the Closing Date, to the extent assignable, all
warranties from its subcontractors and all consumer warranties applicable to
appliances and mechanical equipment.  Seller and Purchaser acknowledge that they
have not yet completed a walk-through of such Model Homes and Spec Homes that
are being conveyed at the Initial Closing.  Within twenty (20) days following
the Initial Closing, Seller and Purchaser shall inspect such Model Homes and
Spec Homes and shall agree to a punchlist of items to be completed by Seller
within a reasonable time thereafter.
 
8.2 The Model Homes and Spec Homes that are identified on Exhibit “J” as
incomplete will not be purchased by Purchaser on the Closing Date, but shall be
purchased within thirty (30) days after the issuance of a certificate of
occupancy for each such completed Model Home or Spec Home in accordance with the
terms hereof.  The agreed upon purchase price for such Model Homes and Spec
Homes is set forth in the Schedule of Agreed Values at  the Kolter Acquisition
Price. The closing on the purchase of each Model Home and Spec Home completed
subsequent to the Closing Date, shall occur within thirty (30) days after the
issuance of a certificate of occupancy for such completed Model Home or Spec
Home.  It is understood that the first closing on the purchase of such Model
Homes and Spec Homes will occur on or about January 31, 2008 and monthly
thereafter until Purchaser has purchased the balance of such Model Homes and
Spec Homes.  Prior to the closing, Seller and Purchaser shall inspect such Model
Home and Spec Home and shall agree to a punchlist of items to be completed by
Seller.  Seller shall complete such punchlist of items prior to the respective
closing.  Paragraph 4 of this Agreement dealing with title and survey, Paragraph
5 related to adjustments to the Purchase Price, the relevant portions of
Paragraph 10 relating to the closing documents and Paragraph 16 dealing with
closing costs and expenses shall govern the conveyance of such Model Homes and
Spec Homes by Seller to Purchaser.  Such Model Home and Spec Home shall be
conveyed in its “as is” condition, subject to the completion of the punchlist
items, and Seller shall assign to Purchaser on the subsequent closing dates, to
the extent assignable, all warranties from its subcontractors and all consumer
warranties applicable to appliances and mechanical equipment.
 
8.3 The parties acknowledge that  Seller is completing the construction of homes
for third party contract purchasers (“Contract Purchasers”) as is more
particularly described in Paragraph 28 hereof.  A schedule of the contracts that
are either under construction or not started with such Contract Purchasers as
set forth on the backlog schedule, attached hereto and made a part hereof as
Exhibit “K” (the “Backlog Schedule”).  In the event that any of such Contract
Purchasers ask to terminate their purchase contracts with Seller, Seller shall
have the right to negotiate with such Contract Purchasers and offer them up to a
15% discount off their purchase price as listed on Exhibit “K”.  If any of the
Contract Purchasers elect to terminate their purchase contracts, Seller shall
notify Purchaser and Purchaser shall purchase such homes where such Contract
Purchasers have terminated their contracts (“Cancelled Homes”) upon the
following terms.  Seller shall provide written notice that any such purchase
contract(s) have been terminated.  With such written notice, Seller shall
provide a copy of the termination agreement and/or the mutual releases executed
with such Contract Purchasers.  Seller shall complete construction of the
Cancelled Home and obtain a certificate of occupancy from the applicable
governmental authority.  Within thirty (30) days after issuance of the
certificate of occupancy, Purchaser shall purchase each such Cancelled Home from
Seller and Seller shall convey such Cancelled Homes to Purchaser.  Prior to the
closing, Seller and Purchaser shall inspect such Cancelled Homes and shall agree
to a punchlist of items to be completed by Seller.  Each punchlist shall be
completed prior to the respective closing for such Cancelled Homes.  The
purchase price for each of the Cancelled Homes shall be that set forth on the
Backlog Schedule as the “Kolter Acquisition Price” less ten percent (10%)”.  If
any of the contract listed on the Backlog Schedule as “not started” are
terminated before construction commences, Seller shall sell to Purchaser and
convey the lot where construction has not commenced at a subsequent closing,
within thirty (30) days after such termination with the respective Contract
Purchaser, and the purchase price for such lot is set forth as the “land value
only” on the Backlog Schedule.  Paragraph 4 of this Agreement dealing with title
and survey, Paragraph 5 related to adjustments to the Purchase Price, the
relevant portions of Paragraph 10 relating to the closing documents and
Paragraph 16 related to closing costs shall govern the conveyance of such
Cancelled Homes.  Such Cancelled Homes shall be conveyed and transferred in
their “as is” condition as described in Paragraph 19 of this Agreement but
Seller shall assign to Purchaser on the subsequent closing dates, to the extent
assignable, all warranties from its subcontractors and all consumer warranties
applicable to appliances and mechanical equipment.
 
8.4 Seller is the tenant under certain leases of model homes and a tenant of a
lease of an existing billboard advertising Paloma, which are described on
Exhibit “L”, attached hereto and made a part hereof (the “Leases”).  At the time
of closing, Seller shall assign to Purchaser and Purchaser shall assume from
Seller all of Seller’s, right, title and interest as tenant under the terms of
the Leases.  Purchaser hereby agrees to indemnify and hold Seller harmless from
any liability, loss, damage or expense, including, but not limited to,
reasonable attorneys’ fees and costs, sustained or incurred by Seller by reason
of Purchaser’s failure to perform the obligations under the assumed Leases,
which arise or relate to the period of time from and after the Closing Date.  In
consideration of such assumption by Purchaser, at the Closing, Seller shall
transfer to Purchaser, by bill of sale, all furniture and furnishings owned by
Seller within any of the leased models, if any, to the extent that such
furniture and furnishings can be removed from the model residence upon
termination of the Lease therefore.
 
8.5 Seller shall also convey to Purchaser, at the time of Closing, by bill of
sale, the furniture currently located or which has just been removed from the
Oaks, Lots 29 and 30, provided that Purchaser removes all furniture and assumes
responsibility for storage on or before February 1, 2008.  In addition,
furniture shall also be conveyed by Seller to Purchaser by bill of sale, in the
Oaks lot 31, Tres Belle lots 108 and 109 and Paloma lots 62, 125 and 126.
 
9. HOMEOWNER ASSOCIATIONS.
 
9.1 Seller is the Declarant or Developer pursuant to those certain homeowners
associations for the Projects which are more particularly described on Exhibit
“M”, attached hereto and made a part hereof (the “Project Declarations”).
 
9.2 On the Closing Date, Seller shall assign to Purchaser and Purchaser shall
assume all of the rights and obligations of the Seller as Declarant or Developer
under the terms of the Project Declarations.  Purchaser shall indemnify and hold
Seller harmless from any liability, loss, damage or expense, including, but not
limited to, reasonable attorneys’ fees and costs, sustained or incurred by
Seller by reason of Purchaser’s failure to fulfill the obligations of Seller as
the Declarant or Developer under the terms of the Project Declarations, which
arise or relate to the period of time from and after the Closing Date. Seller
shall indemnify and hold Purchaser harmless from any liability, loss, damage or
expense, including, but not limited to, reasonable attorneys’ fees and costs,
sustained or incurred by Purchaser by reason of Seller’s failure to fulfill the
obligations of Seller as the Declarant or Developer under the terms of the
Project Declarations, which arise or relate to the period of time prior to the
Closing Date. Seller’s indemnification as provided herein shall survive Closing
for the Survival Period.
 
9.3 Pursuant to Paragraph 5.1(b), Seller and Purchaser agreed to prorate the
homeowners’ association assessments as of the Closing Date.  Seller shall retain
the obligation to fund the deficits of the homeowners associations through
December 31, 2007.  Purchaser will assume all obligations as the successor
declarants to fund all deficits of the homeowner associations from and after the
Closing Date.  To the extent that the financial accounting of the homeowners’
associations is not complete as of the Closing Date, the parties agree to
reprorate and readjust any such prorations as of the completion of the
accounting for the homeowners’ association.  From and after the Closing Date,
Seller shall pay assessments to the applicable homeowners’ associations on a lot
by lot basis based upon the lots retained by Seller within the Projects.
 
9.4 Prior to the Closing, Seller will provide Purchaser with copies of all
management agreements that it has in place with respect to the homeowners’
associations.  Purchaser shall have the right prior to the Closing to elect to
have Seller terminate any or all of such management agreements.  To the extent
that Purchaser elects to have any or all management agreements terminated,
Seller shall terminate such designated management agreements as of the Closing
Date.  Purchaser shall assume all responsibility for management of the
homeowners associations from and after the Closing Date.
 
10. CLOSING
 
10.1 The acquisition and sale contemplated herein shall close (referred to in
this Agreement as the “Closing” or the “Initial Closing”) at the offices of
Broad and Cassel, 7777 Glades Road, Suite 300, Boca Raton, Florida 33434
commencing at 10:00 a.m. on December 27, 2007, with a pre-closing and review of
documents on December 26, 2007.  The actual date of the Closing is referred to
in this Agreement as the “Closing Date”.  The parties acknowledge that pursuant
to the terms of this Agreement there will be subsequent closings on the
purchaser of the incomplete Models and Spec Homes and on the purchase of lots
and/or completed homes resulting from terminations of contracts with Contract
Purchasers, which are provided for herein.
 
10.2 At the Closing, Seller shall deliver to the Purchaser or the Escrow Agent,
as applicable, the following, all of which shall be in form reasonably
satisfactory to Purchaser and duly executed by Seller:
 
(a) A special warranty deed sufficient to convey fee simple title to the Real
Property in conformity with the legal description set forth in the Commitment,
subject to the Permitted Exceptions.  At Purchaser’s option, Purchaser may form
one or more separate entities to take title to portions of the Real
Property.  Seller will cooperate and will execute separate special warranty
deeds to each designated entity elected by Purchaser. Purchaser will select no
more than one (1) separate entity for each of the Projects.
 
(b) A quit claim deed to convey title to any common areas which have not yet
been conveyed to the applicable homeowners association for each of the Projects.
 
(c) A bill of sale conveying to Purchaser title to the personal property of
Seller located on the Real Property.
 
(d) An assignment of leases and tenancies, affecting the Property.
 
(e) An assignment of the Development Approvals.
 
(f) An assignment of the rights as Declarants under the Project Declarations.
 
(g) A certificate of Seller stating that Seller is not a “foreign person” as
defined in the Internal Revenue Code.
 
(h) Certified copies of Resolutions of the Seller approving the transactions
described in this Agreement and authorizing the execution of all documents
required hereunder, in forms satisfactory for the Title Company to insure title
to the Real Property.
 
(i) If Purchaser so elects, the termination of all management agreements
designated by Purchaser with respect to the homeowners’ associations.  As of the
Closing Date, Purchaser shall be responsible for all such management services.
 
(j) Resignations of all representatives of Seller as officers and directors of
the applicable homeowners associations.  In lieu thereof, Seller shall execute a
written action of developer/declarant as permitted under the Homeowners’
Associations to remove the Seller designated officers and directors.  From and
after the Closing Date, Purchaser shall designate officers and directors of such
homeowners associations.  Purchaser shall execute a similar designation at the
time of Closing, adding John Csapo, Joe Pease and Aaron Chorost as officers and
directors.
 
(k) A limited license to utilize Seller’s architectural, building and site plans
and specifications for each of the Projects.
 
(l) An assignment of all of Seller’s right, title and interest, to the extent
assignable, of all warranties from subcontractors and all consumer warranties
with respect to the Model Homes and Spec Homes.
 
(m) An assignment to the respective homeowners’ association, of all of Seller’s
right, title and interest, to the extent assignable, of all warranties from
subcontractors and all consumer warranties with respect to all improvements
within the common areas of the homeowners’ associations.
 
(n) The Letter of Credit shall be delivered to the Escrow Agent pursuant to the
Escrow Agreement, to be disbursed by Escrow Agent in accordance with the terms
thereof.
 
(o) Any other agreement, document or instrument required by this Agreement to be
delivered by Seller or reasonably necessary to carry out its provisions or
required to own, operate, maintain and develop the Projects.
 
10.3 In lieu of Seller’s delivery of a special warranty deed conveying title to
the Real Property directly to Purchaser at the Initial Closing, Seller shall
have the right at its election, to assign its entire membership interest in four
(4) newly formed Florida limited liability companies to which Seller will convey
fee simple title to the Real Property and the completed Specs and Models within
five (5) business days prior to the Closing.  Purchaser will designate what
portion of the Real Property and the completed Specs and Models will be conveyed
to each entity.  In furtherance thereof, the Seller makes the following
additional covenants, representations and warranties with respect to the limited
liability companies (the “Acquisition Entities”) to be formed by Seller on or
about five (5) days prior to Closing:
 
(a) The Acquisition Entities shall be Florida limited liability companies duly
organized and validly existing under the laws of the State of Florida.  The sole
member of the Acquisition Entities will be the Seller.  The articles of
organization and operating agreement of the Acquisition Entities shall be
prepared by Seller.
 
(b) Seller shall own one hundred percent (100%) of the ownership, management and
other interest in the Acquisition Entities, free and clear of all liens, claims,
and encumbrances (collectively referred to as the “Interest”).  Seller shall
hold all right, title and interest in and to the Interest, free of all liens and
encumbrances, and the Interest shall not be issued in violation of the
preemptive rights of any person or any agreement or laws by which the
Acquisition Entities at the time of issuance was or shall be bound.  There shall
be no outstanding options, warrants, rights, calls, commitments, conversion
rights, rights of exchange, rights of redemption, subscriptions, claims,
agreements, obligations, convertible or exchangeable securities or other plans
or commitments, contingent or otherwise, relating to the Interest, except as may
be provided in the Operating Agreements and Articles of Organization of the
Acquisition Entities, true and complete copies of which shall be furnished to
Seller by Purchaser no later than two (2) days prior to the Closing.  All of the
rights with respect to the operation or management of the Acquisition Entities
shall be set forth in such documents and shall not be modified or amended by
Seller except with the prior consent of Purchaser.
 
(c) Not earlier than three (3) days prior Closing, Seller agrees to execute a
special warranty deed conveying the designated portion of the Real Property  to
each of the Acquisition Entities, as a capital contribution and for no monetary
consideration, free and clear of all liens, claims and encumbrances whatsoever
except for the permitted exceptions described in the Commitment.
 
(d) At the Closing and after the deeds to the Acquisition Entities have been
validly delivered, Seller agrees to execute and deliver an assignment to
Purchaser of the Interest, which Interest shall be conveyed free and clear of
all liens, claims and encumbrances so that the Purchaser shall own one hundred
percent (100%) of the ownership and rights with respect to each of the
Acquisition Entities.
 
(e) At the Closing, Seller and/or the Acquisition Entities, as appropriate,
shall execute and deliver a closing affidavit in form reasonably required by the
Title Company to permit the deletion of the preprinted exceptions from the
Commitment with regard to gap, parties in possession, mechanics’ liens and
unrecorded survey matters.
 
(f) At the Closing, the manager of the Acquisition Entities shall resign and
representatives designated by Purchaser shall be substituted in lieu thereof.
 
(g) Other than the obligations described in this Agreement and the permitted
exceptions described in the Commitment, Seller represents that Acquisition
Entities shall have no liabilities at Closing.  This representation shall
survive the Closing.
 
(h) At the Closing, the closing documents referred to in Paragraph 10.2(c), (d),
(e), (f), (k), (l) and (m) shall be executed and delivered to the applicable
Acquisition Entity designated by Purchaser.  Such designated Acquisition Entity
shall also execute the assumption of the obligations as described in Paragraph
10.4(c) hereof.
 
10.4 At the Closing, Purchaser shall deliver to the Seller the following, all of
which shall be in form reasonably satisfactory to Seller and duly executed by
Purchaser (where applicable):
 
(a) The balance of the Purchase Price and all other amounts due to Seller
hereunder.
 
(b) A certified copy of a Resolution of the Manager of the Purchaser approving
the transaction set forth in this Agreement and authorizing the execution of all
documents required hereunder.
 
(c) An assumption of the obligations set forth in the various assignments,
described in Paragraph 10.2 of this Agreement.
 
(d) The Guaranty as described in Paragraph 34 hereof.
 
(e) Any other agreement, document or instrument required by this Agreement to be
delivered by Purchaser or reasonably necessary to carry out its provisions.
 
10.5 At the Closing, Purchaser and Seller shall:
 
(a) Deliver to the title company such evidence of their existence, good
standing, qualification to do business and authority to consummate this
transaction as the title company may require in order to issue the title
insurance policy to the Purchaser.
 
(b) Execute escrow instructions, if necessary, with the Escrow Agent or title
company in the form necessary to carry out the provisions of this Agreement.
 
(c) Execute and exchange closing or settlement statements confirming the status
of financial matters pertaining to the transaction.
 
(d) Execute and exchange the certificates described herein.
 
(e) Purchaser and Seller shall execute joint letters to the owners and the
members within the Projects, informing them of the closing of this transaction.
 
(f) Cooperate in issuing a news release and in preparing appropriate public
relations materials, announcing the closing of this transaction.
 
11. REPRESENTATIONS OF SELLER
 
11.1 Seller represents and warrants to Purchaser as follows:
 
(a) Seller is a limited liability company, validly existing and in good standing
under the laws of the State of Florida.  Seller has all requisite power and
authority and is entitled to carry on its business as it is now being conducted,
and to own, lease or operate its properties as and in the places where such
business is now conducted and where such properties are now owned, leased or
operated.
 
(b) Seller has taken all necessary action required to be taken by Seller to
authorize the execution, delivery and performance of this Agreement.  This
Agreement has been duly executed and delivered by a duly authorized officer of
Seller, and constitutes, and will constitute on the Closing Date, the valid and
binding obligation of Seller, enforceable in accordance with its terms.
 
(c) Except for those previously obtained or which will be obtained by Seller
prior to Closing, no approval, consent, or other authorization is required from,
and no filing or registration is required to be made with, any court,
administrative agency or governmental authority in connection with the execution
and performance of this Agreement by Seller.
 
(d) To Seller’s knowledge, there is no litigation pending or threatened against,
by or affecting Seller or the Projects in any material respect, or which
question the validity or enforceability of this Agreement or the transactions
contemplated hereby.
 
(e) To Seller’s knowledge, there are no pending or threatened condemnation
proceedings, suits or administrative actions relating to the Real Property.
 
(f) To Seller’s knowledge, there are no material defects in any portion of the
Improvements constructed by Seller within the Projects.
 
11.2 As used herein, the reference to Seller’s knowledge or other such
references to the knowledge of Seller shall be deemed to mean the actual
knowledge, without investigation or inquiry of John Sellinger and David Lederman
and shall not be construed, by imputation or otherwise, to refer to the
knowledge of any advisor to Seller or any other officer, agent, manager,
representative or employee of Seller.  There shall be no personal liability on
the part of such designated party arising out of any of the Seller’s
representations and warranties set forth herein.
 
11.3 The representations and warranties contained in Paragraph 11.1 may be
relied upon by the Purchaser and shall survive the Closing Date for twelve (12)
months (the “Survival Period”).
 
12. REPRESENTATIONS OF PURCHASER
 
12.1 Purchaser hereby represents to Seller as follows:
 
(a) Purchaser is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Florida.
 
(b) Purchaser has the full right, power and authority to execute, deliver and
perform its obligations under this Agreement.
 
(c) That the person signing this Agreement on behalf of Purchaser is authorized
to do so.
 
(d) There is no action, suit, arbitration, unsatisfied order or judgment,
governmental investigation or proceeding pending against Purchaser which, if
adversely determined, could materially interfere with the consummation of this
transaction contemplated by this Agreement.
 
12.2 The representations and warranties contained in Paragraph 12.1 may be
relied upon by the Seller and shall survive the Closing Date for the Survival
Period.
 
13. SELLER’S OBLIGATIONS PRIOR TO CLOSING.  Seller covenants and agrees with
Purchaser as follows:
 
13.1 From the Effective Date until the Closing, Seller, at its expense, shall
conduct normal maintenance and repairs to the Property so as to maintain the
Property in the same condition that exists on the Effective Date, ordinary wear
and tear, casualty and condemnation excepted.
 
13.2 Seller shall conduct its business in the ordinary course, and in
substantially the same manner as Seller has previously conducted such business.
 
14. CONDITIONS TO PURCHASER’S AND SELLER’S OBLIGATIONS.
 
14.1 It is a condition precedent to Closing of this Agreement by Purchaser as
follows:
 
(a) Each of the representations and warranties of Seller set forth in this
Agreement shall be true, complete and correct at the date of the Closing as if
made at that time, in all material respects and the parties shall have delivered
their certificates to such effect.
 
(b) Seller shall have performed and complied with all agreements, undertakings,
obligations, and covenants which are required to be performed or complied
hereunder on or prior to the Closing.
 
(c) At the Closing, Seller shall deliver or cause to be delivered each of the
items required of it as specified in Paragraphs 10.3 and 10.5.
 
(d) The Real Property shall not be subject to a threatened or actual taking or
condemnation by any governmental authority which taking or condemnation will, in
Purchaser’s reasonable opinion, materially impair development and sale of the
Real Property.  If prior to Closing any condemnation has occurred, the proceeds
of condemnation shall be delivered to the Purchaser.  If any condemnation action
is pending as of Closing, the rights to any condemnation proceeds shall be
assigned by Seller to the Purchaser.
 
(e) There shall have occurred no casualty loss to the Property for which
insurance proceeds shall not be sufficient, in Purchaser’s reasonable
discretion, to repair and/or restore any damaged improvements to the same
condition as existed prior to such damage.  If such damage or destruction occurs
prior to Closing, Seller shall assign to Purchaser any and all insurance
proceeds payable as a result therefrom.  In the event of a casualty loss which
exceeds a cost to repair of $20,000.00, Purchaser shall have the right, in
Purchaser’s sole and absolute discretion, to delete that portion of the Property
where such damage and casualty has occurred, and the Purchase Price shall be
reduced by the Agreed Value for that portion of the Property deleted, and
Purchaser shall be obligated to close this transaction in accordance with the
terms hereof.
 
14.2 It is a condition precedent to Closing of this Transaction by Seller as
follows:
 
(a) Each of the representations and warranties of Purchaser set forth in this
Agreement shall be true, complete and correct at the date of the Closing as if
made at that time, in all material respects and the Parties shall have delivered
their certificates to such effect.
 
(b) Purchaser shall have performed and complied with all agreements,
undertakings, obligations, and covenants which are required to be performed or
complied hereunder on or prior to the Closing.
 
(c) At the Closing, Purchaser shall deliver or cause to be delivered each of the
items required of it as specified in Paragraphs 10.4 and 10.5.
 
15. DEFAULT AND REMEDIES
 
15.1 In the event that prior to the Initial Closing Purchaser defaults as to any
of its obligations set forth in this Agreement, and if such default is not cured
within ten (10) days after notice of such default from the Seller specifically
referencing and identifying such event of default, Seller, as its exclusive
remedy hereunder, shall retain the Deposit as agreed upon full and complete
liquidated damages and not as a penalty and thereupon no party shall have any
further obligation or liability hereunder. Notwithstanding the foregoing,
Purchaser shall not be entitled to notice of default or cure period for
Purchaser’s failure to close on the scheduled Closing Date.   Purchaser and
Seller acknowledge that in the event of Purchaser’s default it would be
difficult to determine Seller’s actual damage and Purchaser acknowledges that
such damages will in any event be substantial if the Initial Closing is not
consummated.  Purchaser acknowledges that the provision for liquidated damages
set forth herein is a fair and accurate measure of Seller’s damages and is not
to be deemed a penalty.  Except for Purchaser’s obligations under the
indemnification provisions of this Agreement, the foregoing shall be the sole
and exclusive remedy of Seller for a default by Purchaser which occurs prior to
Closing.
 
15.2 In the event of a default by Purchaser as to any of its obligations set
forth in this Agreement subsequent to the Initial Closing, if such default is
not cured within fifteen (15) days after notice of such default, specifically
referencing and identifying such event of default, Seller shall have each and
every remedy provided for such default under Florida law, including but not
limited to specific performance, provided, however, in no event shall Purchaser
be liable for consequential, special or punitive damages.
 
15.3 In the event that prior to the Initial Closing Seller defaults as to any of
its obligations as contained in this Agreement, and if such default is not cured
within ten (10) days after notice of such default from the Purchaser,
specifically referencing and identifying such event of default, Purchaser shall
be entitled, in Purchaser’s sole and absolute discretion, to either a refund of
the Deposit (or any portion thereof actually delivered to Escrow Agent) and,
upon such refund, no party shall have any further obligation or liability
hereunder (except as to those indemnities that survive termination), or
Purchaser shall have the right to proceed against the Seller for specific
performance of this Agreement.
 
15.4 In the event of a default by Seller as to any of its obligations set forth
in this Agreement subsequent to the Initial Closing, if such default is not
cured within fifteen (15) days after notice of such default, specifically
referencing and identifying such event of default, Purchaser shall have each and
every remedy provided for such default under Florida law, including but not
limited to specific performance, provided, however, in no event shall Seller be
liable for consequential, special or punitive damages.  Purchaser acknowledges
that Seller’s liability under Paragraph 7 shall be limited to the Self Help
Remedy described in Paragraph 7.7 hereof.
 
16. CLOSING COSTS AND EXPENSES.  Seller shall pay for the cost of documentary
stamp taxes on the deeds, if any, and recording the deeds.  Seller shall also
pay for the cost of the title search, title examination and the cost of the
owner’s title insurance policy.  Both Seller and Purchaser shall pay fifty
percent (50%) of the recording fees for the recording of the closing
documents.  Each party shall pay their respective legal fees.  It is the intent
of the parties that no documentary stamp tax is due in connection with the
conveyances at the Initial Closing, but in the event it is determined that any
such documentary stamp taxes are due, Seller and Purchaser shall each pay
one-half (1/2) of any documentary stamp tax liability, together with any
interest and penalties due thereon.
 
17. BROKERS.  Seller hereby warrants to Purchaser that Seller has not engaged or
dealt with any broker or agent with respect to the purchase and sale of the
Property as contemplated by this Agreement.  Seller shall indemnify and hold
Purchaser harmless from and against any and all liability, cost, damage and
expense (including, but not limited to, attorneys’ fees and costs of litigation
and appeals) Purchaser shall ever suffer or incur because of any claim by any
broker or agent claiming to have dealt with Seller, whether or not meritorious,
for any commission or other compensation with respect to this Agreement or to
the purchase and sale of the Property in accordance with this Agreement. 
Purchaser hereby warrants to Seller that Purchaser has not dealt with any broker
or agent with respect to the purchase and sale of the Property as contemplated
by this Agreement.   Purchaser shall indemnify and hold Seller harmless from and
against any and all liability, loss, cost, damage and expense (including, but
not limited to, attorneys’ fees and costs of litigation and appeals) Seller
shall ever suffer or incur because of any claim by any broker or agent, claiming
to have dealt with Purchaser, whether or not meritorious, for any commission or
other compensation with respect to this Agreement or to the purchase and sale of
the Property in accordance with this Agreement.  The obligations of Seller and
Purchaser under this Agreement shall survive the Closing hereunder or any
earlier termination of this Agreement.
 
18. NOTICES.  Any notice, request, demand, instruction or other communication to
be given to either party, except where required by the terms of this Agreement
to be delivered at the Closing, shall be in writing and shall be sent by
registered or certified mail, return receipt requested, by express overnight
courier, by facsimile or by hand delivery to the other party hereto, with a copy
sent by e-mail on the same day as the other method utilized to the addresses set
forth below, or to such address as the parties hereafter may specify in writing:
 
           SELLER:                                 M/I Homes of West Palm Beach,
LLC
                                                 3 Easton Oval, Suite 500
Columbus, Ohio 43219
Attn:  J. Thomas Mason, Esquire, General Counsel
Telephone:  (614) 418-8014
Fax:  (614) 418-8622
E-mail:  tmason@mihomes.com


Copy to:                                Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, Florida  33434
Attn:  Richard B. MacFarland, P.A.
Telephone:  (561) 483-7000
Fax:  (561) 483-7321
E-mail:  rmacfarland@broadandcassel.com
 
PURCHASER:                                KLP East LLC
150 Second Avenue N, Suite 670
St. Petersburg, Florida 33701
Attn:  James P. Harvey
Telephone: (727) 456-1244
Fax:  (727) 456-1461
E-Mail:  jharvey@kolter.com


Copy to:                                Kolter Property Company
1601 Forum Place, Suite 805
West Palm Beach, Florida 33401
Attn:  General Counsel
Telephone:  (561) 682-9600
Fax:  (561) 682-1050
E-mail:  legalnotice@kolter.com


Notice shall be deemed given if forwarded by certified or registered mail
through the facilities of the United States Postal Office on the day following
the date that the notice in question is deposited in the facilities of the
United States Postal Service.  If notice is forwarded by express overnight
courier, it shall be deemed given on the day that the notice in question is
deposited in the facilities of an express overnight courier.  If notice is
delivered by hand delivery, notice shall be deemed given when actually
delivered.  If notice is delivered by facsimile it shall be deemed given on the
day that it is sent by facsimile, provided that it is received by the other
party prior to 5:00 p.m. on such day, if a business day, otherwise it shall be
deemed given on the next business day following the date the facsimile has been
sent, provided, further, that a confirmatory copy is delivered by either
certified or registered mail or express overnight courier as provided herein.
 
19. “AS IS” TRANSACTION.  PURCHASER ACKNOWLEDGES THAT THIS TRANSACTION AND THE
ASSIGNMENT, CONVEYANCE AND TRANSFER OF THE PROPERTY BY THE SELLER TO THE
PURCHASER IS IN ITS “AS IS” CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY,
ORAL OR WRITTEN, EXPRESS OR IMPLIED.  PURCHASER ACKNOWLEDGES THAT IT IS A
SOPHISTICATED PURCHASER, INVESTOR AND OWNER OF REAL ESTATE AND PURCHASER HAS HAD
AND WILL HAVE, PRIOR TO THE CLOSING, THE OPPORTUNITY TO FULLY INVESTIGATE THE
STATUS OF THE PROJECTS, THE CONDITION OF THE PROPERTY AND THE OBLIGATIONS OF THE
SELLER WITH RESPECT TO THE PROJECTS AND THE PROPERTY.  PURCHASER HEREBY ACCEPTS
THE PROPERTY IN ITS “AS IS” CONDITION AND WAIVES AND RELEASES ANY CLAIMS THAT IT
HAS OR MAY HAVE, NOW OR IN THE FUTURE, AGAINST THE SELLER WITH RESPECT TO THE
CONDITION OR STATUS OF THE PROPERTY OR ANY REPRESENTATION, ORAL OR WRITTEN,
EXPRESS OR IMPLIED WITH RESPECT TO THE PROPERTY, EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT.
 
20. ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement and
understanding of the parties in respect to the transactions contemplated by this
Agreement, and supersedes all prior agreements, arrangements and understandings
relating to the subject matter of this Agreement.  No representation, promise,
inducement or statement of intention has been made by Seller or Purchaser which
is not embodied in this Agreement, or in the attached Exhibits or the written
statements, certificates, schedules or other documents delivered pursuant to
this Agreement, and neither Purchaser nor Seller shall be bound by or liable for
any alleged representations, promise, inducement or statement of intention not
so set forth.
 
21. COUNTERPARTS.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
22. GOVERNING LAW.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida.  The venue of any
action arising under this Agreement shall be in Palm Beach County, Florida.
 
23. RECORDING OF AGREEMENT.  Purchaser and Seller each covenant and agree that
it will not record this Agreement in the public records of the county or other
jurisdiction in which any of the Property is located.  Any breach of such
covenant shall be deemed a material breach of this Agreement by the party so
recording this Agreement.
 
24. RADON GAS.  The foregoing notice is delivered to Purchaser:  “Radon gas is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time.  Levels of radon that exceed Federal and State Guidelines have
been found in buildings in Florida.  Additional information regarding radon and
radon testing may be obtained from your county health unit.”
 
25. ATTORNEYS’ FEES.  In the event of any dispute arising out of the
interpretation or enforcement of this Agreement, the prevailing party in any
such dispute shall be entitled to recover from the non-prevailing party all
costs and expenses sustained or incurred by such prevailing party, whether suit
be brought or not, and including, without limitation, reasonable attorneys’ fees
and costs sustained in all administrative, judicial, and bankruptcy proceedings,
and in all appellate proceedings.  In addition, wherever in this Agreement
either party is entitled to be reimbursed for attorneys’ fees, such phrase shall
mean “reasonable” attorneys’ fees.
 
26. ESCROW AGENT.  The Escrow Agent agrees by acceptance of the monies to be
deposited with it (the “Escrow Funds”) to hold the same in escrow and to
disburse such monies in accordance with the terms and conditions of this
Agreement.  In the event of a dispute between Purchaser and Seller as to the
duties or liabilities under the provisions of this Agreement, Escrow Agent may,
in its sole discretion, continue to hold the monies which are subject to this
escrow until the parties mutually agree to the disbursement thereof or until
final judgment of a court of competent jurisdiction binding the parties thereto,
or it may deposit all the monies then held pursuant to this Agreement with the
Clerk of the Circuit Court of Palm Beach County and, upon notifying all parties
concerned of such action, all liability on the part of the Escrow Agent shall
fully cease and terminate, except to the extent of accounting for any monies
theretofore delivered out of escrow.  In the event of any suit between Purchaser
and Seller wherein the Escrow Agent is made a party by virtue of acting as
Escrow Agent hereunder, or in the event of any suit wherein the Escrow Agent
interpleads the subject matter of this escrow, the Escrow Agent shall be
entitled to recover reasonable attorneys’ fees and court costs to be paid from
the Escrow Funds, but chargeable as costs in favor of the prevailing party.  All
parties agree that the Escrow Agent shall not be liable to any party or person
whomsoever for misdelivery of monies subject to this escrow to Purchaser or
Seller unless such misdelivery shall be due to willful breach of this Agreement
or gross negligence on the part of the Escrow Agent.
 
The parties expressly recognize that Escrow Agent is the attorney for the Seller
and both parties agree that such representation will continue through this
transaction, and may further continue subsequent to the Closing.  Purchaser
acknowledges that Escrow Agent may represent the Seller for all matters related
to this transaction, including, but not limited to, any litigation arising
herein and that such duties as Escrow Agent shall not disqualify Seller’s
attorney from representing Seller in such matters.
 
27. SURVIVAL OF PROVISIONS OF THIS AGREEMENT.  Except as otherwise set forth
herein, none of the agreements, representations and warranties or other
provisions of this Agreement shall survive the final closing and delivery of all
deeds.  It is agreed that the provisions of Paragraphs 6, 7, 8, 9, 11, 12, 15,
16, 17, 18, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, and 35
hereof, in their entirety,  shall survive Closing and/or termination of the
Agreement provided, however, the representations of Seller and Purchaser
pursuant to Paragraphs 11 and 12 of this Agreement shall survive the Closing but
only for the Survival Period.
 
28. SELLER’S BUILDING ACTIVITIES.  Seller and Purchaser acknowledge that Seller
has retained title to various lots within the Projects upon which it is
currently constructing homes for third party purchasers pursuant to written
contracts.  Seller shall be permitted to continue all construction activities to
complete such homes and to convey the homes and lots to such purchasers, subject
to the following provisions.  
 
28.1 Seller shall not damage, cause to be damaged, or permit to be damaged any
property or improvements within the Projects.  Seller assumes full
responsibility and liability for any construction, maintenance or repair of any
such improvements arising from Seller’s activities.
 
28.2 Seller agrees to maintain its construction and job sites in a neat and
orderly condition throughout construction and to employ safety practices
commensurate with Seller’s customary building practices.  Seller agrees to keep
roadways, easements, swales, lakes, common areas and other such areas adjacent
to its lots clear from construction materials and excessive trash or debris at
all times.
 
28.3 Purchaser acknowledges that all plans for the construction of the homes
have been approved by the applicable architectural control board pursuant to the
Declarations and that Seller shall be permitted to complete construction of such
homes.  Purchaser shall not interfere in any manner with Seller’s continued
construction activities.  Seller and its employees, subcontractors, agents and
customers shall have full access to the Projects, at all reasonable times, for
the purposes of completing such construction and for marketing and selling the
homes.
 
29. MISCELLANEOUS PROVISIONS
 
29.1 Time is of the essence with respect to the parties’ obligations under this
Agreement to timely consummate the Closing in accordance with the terms hereof.
 
29.2 No failure of any party to exercise any power given such party hereunder or
to insist upon strict compliance by the other party with its obligations
hereunder shall constitute a waiver of any party’s right to demand strict
compliance with the terms of this Agreement.
 
29.3 The subject headings of the numbered articles and paragraphs of this
Agreement are included for convenience only, and shall not affect the
interpretation of any of its provisions.  Any reference herein to Articles,
Paragraphs or Subparagraphs shall refer to the corresponding Articles,
Paragraphs or Subparagraphs of this Agreement, unless specific reference is made
to the articles, paragraphs or other subparagraphs of another document or
instrument.
 
29.4 Both parties have participated in drafting this Agreement and this
Agreement shall be construed without regard to any presumption or other rule of
construction against the party causing this Agreement to be drafted.
 
29.5 In entering into this Agreement, the Seller has relied upon the expertise
and the financial ability of the Purchaser to perform under this
Agreement.  Therefore, the Purchaser shall not be permitted to assign any or all
of its rights under this Agreement except with the prior written consent of the
Seller, which consent may be withheld for any reason.  Notwithstanding the
foregoing, Purchaser may assign its rights and obligations hereunder to any
entity that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with Purchaser, to any
wholly owned subsidiary, its general partner, its parent limited partnership or
to any entity as part of an acquisition, consolidation or reorganization of all
or substantially all of Purchaser’s business, activities and assets by written
notice to Seller. No assignment allowed under this Paragraph 29.5 shall be
effective unless the assignee agrees to assume the obligations of assignor
hereunder.
 
29.6 Purchaser hereby acknowledges and agrees that except as specifically
otherwise permitted in this Agreement, it will maintain as confidential this
Agreement and the existence and the terms hereof and that it will not disclose
it or the terms hereof to any person or entity.  Notwithstanding the foregoing,
Purchaser shall be permitted to disclose the existence of this Agreement and the
terms and conditions contained herein to its attorneys, accountants, lenders and
prospective lenders, joint venturers and prospective joint venturers identified
to Seller in writing, which Purchaser deems reasonable or necessary in order to
close the transaction contemplated hereby.  In addition, Purchaser shall be
permitted to advise its consultants that it has entered into an agreement with
Seller but Purchaser shall not be permitted to disclose to such consultants any
of the terms hereof.  Such parties shall agree to maintain the information
disclosed to them as confidential.  This confidentiality provision shall remain
in full force and effect until the Closing and shall survive any earlier
termination of this Agreement.
 
29.7 SELLER AND PURCHASER WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, OR ANY
PROCEEDING IN ANY WAY ARISING OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS
AGREEMENT AND SELLER AND PURCHASER AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
29.8 Seller and Purchaser hereby agree that a facsimile copy of this Agreement
and any signatures thereon shall be considered for all purposes as originals.
 
29.9 Seller and Purchaser agree that they shall cooperate, in good faith, at all
times to carry out the intent of this Agreement, both before and after the
Initial Closing and all closings subsequent thereto.  In connection therewith,
each party agrees to execute any corrective instrument and/or supplemental
instrument deemed reasonably necessary to effectuate the performance of either
party under the terms and provisions of this Agreement.
 
30. DISCLOSURE FOR PALOMA.
 
           The Purchaser should not execute the Agreement until it has received
and read the following disclosure summary required by 720.401, Florida Statutes:
 
DISCLOSURE SUMMARY
FOR
PALOMA


1.           AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED
TO BE A MEMBER OF A HOMEOWNERS' ASSOCIATION.


2.           THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING
THE USE AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.


3.           YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION.
ASSESSMENTS MAY BE SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT
IS $789.13 PER QUARTER. YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL
ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT
TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $____N/A       PER _____.


4.           YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO
PERIODIC CHANGE.


5.           YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A
MANDATORY HOMEOWNERS' ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.


6.           THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR
RECREATIONAL OR OTHER COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN
THE HOMEOWNERS' ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $    N/A      
PER _____.


7.           THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS
WITHOUT THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL
OWNERS.


8.           THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY
IN NATURE, AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS
AND THE ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.


9.           THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE
OBTAINED FROM THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR
ARE NOT RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.


31. DISCLOSURE FOR OAKS.
 
           The Purchaser should not execute the Agreement until it has received
and read the following disclosure summary required by 720.401, Florida Statutes:
 
DISCLOSURE SUMMARY
FOR
OAKS


1.           AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED
TO BE A MEMBER OF A HOMEOWNERS' ASSOCIATION.


2.           THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING
THE USE AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.


3.           YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION.
ASSESSMENTS MAY BE SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT
IS $606.57 PER QUARTER. YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL
ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT
TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $____N/A____ PER _____.


4.           YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO
PERIODIC CHANGE.


5.           YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A
MANDATORY HOMEOWNERS' ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.


6.           THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR
RECREATIONAL OR OTHER COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN
THE HOMEOWNERS' ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $    N/A      
PER _____.


7.           THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS
WITHOUT THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL
OWNERS.


8.           THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY
IN NATURE, AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS
AND THE ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.


9.           THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE
OBTAINED FROM THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR
ARE NOT RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.
 
32. DISCLOSURE FOR TRES BELLE.
 
           The Purchaser should not execute the Agreement until it has received
and read the following disclosure summary required by 720.401, Florida Statutes:
 
DISCLOSURE SUMMARY
FOR
TRES BELLE


1.           AS A PURCHASER OF PROPERTY IN THIS COMMUNITY, YOU WILL BE OBLIGATED
TO BE A MEMBER OF A HOMEOWNERS' ASSOCIATION.


2.           THERE HAVE BEEN OR WILL BE RECORDED RESTRICTIVE COVENANTS GOVERNING
THE USE AND OCCUPANCY OF PROPERTIES IN THIS COMMUNITY.


3.           YOU WILL BE OBLIGATED TO PAY ASSESSMENTS TO THE ASSOCIATION.
ASSESSMENTS MAY BE SUBJECT TO PERIODIC CHANGE. IF APPLICABLE, THE CURRENT AMOUNT
IS $568.98 PER QUARTER. YOU WILL ALSO BE OBLIGATED TO PAY ANY SPECIAL
ASSESSMENTS IMPOSED BY THE ASSOCIATION. SUCH SPECIAL ASSESSMENTS MAY BE SUBJECT
TO CHANGE. IF APPLICABLE, THE CURRENT AMOUNT IS $__N/A__ PER _____.


4.           YOU MAY BE OBLIGATED TO PAY SPECIAL ASSESSMENTS TO THE RESPECTIVE
MUNICIPALITY, COUNTY, OR SPECIAL DISTRICT. ALL ASSESSMENTS ARE SUBJECT TO
PERIODIC CHANGE.


5.           YOUR FAILURE TO PAY SPECIAL ASSESSMENTS OR ASSESSMENTS LEVIED BY A
MANDATORY HOMEOWNERS' ASSOCIATION COULD RESULT IN A LIEN ON YOUR PROPERTY.


6.           THERE MAY BE AN OBLIGATION TO PAY RENT OR LAND USE FEES FOR
RECREATIONAL OR OTHER COMMONLY USED FACILITIES AS AN OBLIGATION OF MEMBERSHIP IN
THE HOMEOWNERS' ASSOCIATION. IF APPLICABLE, THE CURRENT AMOUNT IS $    N/A      
PER _____.


7.           THE DEVELOPER MAY HAVE THE RIGHT TO AMEND THE RESTRICTIVE COVENANTS
WITHOUT THE APPROVAL OF THE ASSOCIATION MEMBERSHIP OR THE APPROVAL OF THE PARCEL
OWNERS.


8.           THE STATEMENTS CONTAINED IN THIS DISCLOSURE FORM ARE ONLY SUMMARY
IN NATURE, AND, AS A PROSPECTIVE PURCHASER, YOU SHOULD REFER TO THE COVENANTS
AND THE ASSOCIATION GOVERNING DOCUMENTS BEFORE PURCHASING PROPERTY.


9.           THESE DOCUMENTS ARE EITHER MATTERS OF PUBLIC RECORD AND CAN BE
OBTAINED FROM THE RECORD OFFICE IN THE COUNTY WHERE THE PROPERTY IS LOCATED, OR
ARE NOT RECORDED AND CAN BE OBTAINED FROM THE DEVELOPER.
 
IF THE DISCLOSURE SUMMARY REQUIRED BY SECTION 720.401, FLORIDA STATUTES, HAS NOT
BEEN PROVIDED TO THE PROSPECTIVE PURCHASER BEFORE EXECUTING THIS CONTRACT FOR
SALE, THIS CONTRACT IS VOIDABLE BY PURCHASER BY DELIVERING TO SELLER OR SELLER'S
AGENT OR REPRESENTATIVE WRITTEN NOTICE OF THE PURCHASER'S INTENTION TO CANCEL
WITHIN 3 DAYS AFTER RECEIPT OF THE DISCLOSURE SUMMARY OR PRIOR TO CLOSING,
WHICHEVER OCCURS FIRST. ANY PURPORTED WAIVER OF THIS VOIDABILITY RIGHT HAS NO
EFFECT. PURCHASER'S RIGHT TO VOID THIS CONTRACT SHALL TERMINATE AT CLOSING.


33. NORTHERN PALM BEACH COUNTY IMPROVEMENT DISTRICT.
 
Seller hereby provides notice and disclosure to the Purchaser that the Real
Property in Paloma is located within the Northern Palm Beach County Improvement
District (“Northern”).  Northern provides drainage and other services for
Paloma.  The following disclosure is made as required by Northern:


 
(A)  Notice and Disclosure.  Northern Palm Beach County Improvement District
(“Northern”) with offices at 357 Hiatt Drive, Palm Beach Gardens, Florida 33418,
is a political subdivision of the State of Florida, and is responsible for
implementing and maintaining certain benefits and infrastructure improvements to
real property located within its Units of Development.  The Real Property
described in this Agreement is within Northern’s Units of Development No. 28 and
2A.  Bonds have been issued by Northern for certain drainage improvements.



 
(B)  Obligation to pay Non-Ad Valorem Assessments.  This Notice and Disclosure
is to inform those individuals or entities owning or purchasing real property
within Paloma, that the Paloma Real Property will be subject to, and the owners
of same will be obligated to pay, the non-ad valorem assessments that may be
levied and assessed by Northern against property owners.  The annual non-ad
valorem assessment due by each owner to Northern will be due and payable for a
period of up to thirty (30) years.  Purchaser acknowledges that upon purchasing
the Paloma Real Property, Purchaser shall be responsible for payment of any such
non-ad valorem assessments as shall be levied by Northern, and that such
assessments are subject to change depending upon Northern’s budget and projected
costs for maintenance or improvements to Paloma.



 
(C)  Notice and Disclosure.  Northern’s ad-valorem assessments will be assessed
for the purpose of paying such maintenance and debt obligations as has been or
will be incurred by Northern for the construction and maintenance of public
improvements within Units of Development No. 28 and 2A.  Northern’s ad-valorem
assessment will appear as a separate and distinct line item on the Palm Beach
County Tax Collector’s annual real estate tax bill and will be required to be
paid directly to the Palm Beach County Tax Collector.  In the event that
Northern’s non-ad valorem assessment is not paid by the owner, the owner’s
property may be subject to the same collection provision of the Florida Statutes
as apply to ad valorem taxes.



34. GUARANTY.  The obligations of Purchaser under the terms of Paragraph 8
related to the subsequent purchase by Purchaser of Model Homes and Spec Homes,
Cancelled Homes and Vacant Lots before construction has commenced shall be
guaranteed by the corporate affiliate of Purchaser in the form of the Guaranty
attached hereto as Exhibit “N”, which Guaranty shall be executed on the Closing
Date.
 
35. SUBSIDIARY LIABILITY.  All entities described in Paragraph 10.3 hereof,
which will become subsidiaries of Purchaser, shall have joint and several
liability for the obligations of Purchaser under this Agreement, and such
liability shall be confirmed in writing on the Closing Date.
 
36. EFFECTIVE DATE.  The Effective Date of this Agreement shall be the last date
executed by Seller or Purchaser with the date inserted on Page 1 of this
Agreement.
 
           IN WITNESS WHEREOF, the parties have hereunto set their hands and
seals the day and year first above written.
 
WITNESSES                                                             SELLER:
 
M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company


Print Name:                                                      




Print
Name:                                                      By:                                                                              
Name:
Title:                                                                              


 
M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company


Print Name:                                                      




Print
Name:                                                      By:                                                                              
Name:
Title:                                                                              


 
PURCHASER:
 
KLP EAST LLC, a Florida limited
liability company


Print Name:                                                      


By:                                                                              
Print
Name:                                                      Name:                                                                              
Title:                                                                              
 



BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit in accordance with the terms and conditions of this Agreement.
 
BROAD AND CASSEL
 
By:           Richard B. MacFarland, P.A., a Partner
 
By:           
Richard B. MacFarland, President
 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
REAL PROPERTY
 


PALOMA


Single Family Lots
Lots 1-3, 9, 11-13, 15, 18-21, 25, 26, 28-34, 37, 43, 44, 48-61,65, 66, 68-74,
77-84, 87, and 90-199, of Block 1, according to the Plat of Paloma P.U.D.
recorded in Plat Book 108, Page 144 of the Public Records of Palm Beach County,
Florida.


Carriage Lots
Lots 25-92, and 101-124, inclusive, of Block 2, according to the Plat of Paloma
P.U.D. recorded in Plat Book 108, Page 144 of the Public Records of Palm Beach
County, Florida.


Lots 1-56 inclusive, of Block 3, according to the Plat of Paloma P.U.D. recorded
in Plat Book 108, Page 144 of the Public Records of Palm Beach County, Florida.




TRES BELLE


Lots 1-4, 6-28, 30-42, 44-70, 72-83, 85-87, 89, 90, 93-95, 97-107, and 110
according to the Plat of Tres Belle P.U.D. Plat No. 1 recorded in Plat Book 16,
Page 4 of the Public Records of Martin County, Florida.




THE OAKS AT HOBE SOUND


Forty-Five Foot Lots
Lots 83, 85, 137, 138, according to the Plat of Pastelle P.U.D. recorded in Plat
Book 16, Page 19 of the Public Records of Martin County, Florida.




Sixty Foot Lots
Lots 73, 77, 78, 80, 82, 164-167, 169-171, according to the Plat of Pastelle
P.U.D. recorded in Plat Book 16, Page 19 of the Public Records of Martin County,
Florida.




Laurel Preserve
Lots 177-181, 183-193, 195, 196, 201, 204-210, 212-215, 217-221, 223, 225-231,
and 237-240, according to the Plat of Pastelle P.U.D. recorded in Plat Book 16,
Page 19 of the Public Records of Martin County, Florida.








WOODWIND


Tracts 9 through 12, Block 34, THE PALM BEACH FARMS CO., PLAT NO. 3 according to
the Plat thereof as recorded in Plat Book 2, Page 45, of the Public Records of
Palm Beach County, Florida.

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
AGREED ALLOCATIONS
 


 
MI Portfolio – Values for Contract Allocations
 


 
                Number Lots                                       Lot
Value                                Total Value
 


 
Tres
Belle                                        99                             
53,590                                           5,305,400


Paloma
50’16634,2655,688,000
TH Phase
1                                     92                                   
21,241                                           1,954,200
TH-Phase 2                                   
56                                   
19,364                                           1,084,400
Total                                            
314                                                                                        
 8,726,600


Oaks
45’                                                
51                                   
65,920                                            3,361,900
60’                                               
12                                    
60,425                                               725,100
Total                                             
63                                                                                      
    4,087,000


 
Woodwinds                                     1                                
4,279,000                                          4,279,000
 
Construction Agreements for
Infrastructure                                                                                    8,010,000
 
Personal
Property                                                                                                                           
680,000
 
Total                                           477                                                                                        
31,088,000
 
Models and
Specs                         36                                                                                          14,000,000
 
Grand
Total                                                                                                                               45,088,000
 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 
AGREED VALUES
 
M/I HOMES OF WEST PALM BEACH, LLC
Work In Progress/Budget/Cost To Complete Reconciliation
Job Detail Report
                           
Community Parcel Lot/Blk/Phase
Job Number
House Type
Square Footage
Current M/I Retail Price
Kolter Acquisition Price
 
C.O Issued Date
             
Unsold Inventory (excluding Models)
       
Paloma 50'
           

4 /
1                      255401001004                                           Mahon               2136                            474,990                                     386,06112/3/2007
5 /
1                      255401001005                                           Cordoba                                  3546                            574,990        516,82610/22/2007
7 /
1                      255401001007                                           Navarra                                  2681                            474,990        390,644
8 /
1                      255401001008                                           Navarra                                  2681                            474,990        389,716
27 /
1                      255401001027                                           Gibraltar                                  2084                            498,245        408,52210/17/2007
38 /
1                      255401001038                                           Cordoba                                  3546                            599,990        492,76012/12/2007
39 /
1                      255401001039                                           Mahon               2136                            465,596                                     396,07512/12/2007
46 /
1                      255401001046                                           Sierra               3011                            574,990                                     531,68811/20/2007
64 /
1                      255401001064                                           Cordoba                                  3546                            624,990        559,515Complete
76 /
1                      255401001076                                           Navarra                                  2681                            474,990        388,474
89 /
1                      255401001089                                           Cordoba                                  3546                            618,990        433,721


Paloma Grand Carriage                                              
2 /
2                      255410002002                                           Madrid               2261                            339,990                                     312,75211/20/2007
3 /
2                      255410002003                                           Cadiz               2251                            339,990                                     316,01811/20/2007
11 /
2                      255410002011                                           Cadiz               2251                            359,990                                     311,93911/20/2007
13 /
2                      255410002013                                           Granada                                  2213                            369,990        312,978Complete
14 /
2                      255410002014                                           Madrid               2261                            359,990                                     320,472Complete
15 /
2                      255410002015                                           Cadiz               2251                            359,990                                     312,679Complete
18 /
2                      255410002018                                           Madrid               2261                            369,990                                     320,258Complete
19 /
2                      255410002019                                           Cadiz               2251                            359,990                                     310,59211/20/2007
20 /
2                      255410002020                                           Granada                                  2213                            359,990        331,902
21 /
2                      255410002021                                           Granada                                  2213                            359,990        328,599
24 /
2                      255410002024                                           Granada                                  2213                            369,990        315,011
129 /
2                      255410002129                                           Granada                                  2213                            379,990        305,497
132 /
2                      255410002132                                           Granada                                  2213                            379,990        305,498
133 /
2                      255410002133                                           Granada                                  2213                            379,990        297,507
134 /
2                      255410002134                                           Cadiz               2251                            387,490                                     296,242
136 /
2                      255410002136                                           Granada                                  2213                            379,990        296,809


Laurel Preserve @ Hobe
Sound                                                                
202                      255379000202                                           Sedona                                  2392                            309,990        324,343
203                      255379000203                                           Sonoma                                  1675                            269,990        257,813


The Oaks @ Hobe Sound
60'                                                                
63                      255404000063                                           Bayfield                                  2219                            380,284        343,70012/13/2007
67                      255404000067                                           Bayfield                                  2219                            380,873        275,81112/14/2007
172                      255404000172                                           Whitney                                  3280                            449,474        429,223


Tres Belle                      
5 /
1                      255409001005                                           San
Remo                                  2931                            519,990        409,289
29 /
1                      255409001029                                           Cielo               3793                            604,990                                     503,726
96 /
1                      255409001096                                           Belle
Mar                                  4238                            754,169        868,530Complete


Total Unsold
Inventory                                                                                  15,384,851                                            13,301,191


Models                      
Tres Belle                      
108 /
1                      255409001108                                           Calabria                                  2845                            685,126        698,809Complete


Total
Models                                                                                                          685,126                                     698,809
Grand
Total                                                                                                                     14,000,000

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 
DEVELOPER APPROVALS
 
PALOMA


Conditional Concurrency Certification — August 29, 2003


Small-Scale Comprehensive Plan Amendments: Ordinance 37, 2003, followed by
Ordinance 38. 2003, Dated December 18, 2003


Palm Beach Gardens City Council, Approved P.U.D., Ordinance 39, 2004, dated
September 17, 2004


Palm Beach Gardens City Council , Resolution 196, 2004 dated September 17, 2004


Florida Department of Environmental Protection — Notice of Intent to Use Generic
Permit for Stormwater Discharge from Large and Small Construction Activities
(NOT), Dated February 16, 2004


Seacoast Utility Authority, Permit No. 50- 05421-W, Reclaimed Water/Supplemental
Irrigation System, Dated August 12, 2004


South Florida Water Management District — Environmental Resource Permit
Modification No. 50-00610-S-12, Dated March 9, 2005


South Florida Water Management District — General Water Use Permit No. 50-
06844-W, Dated March 17, 2005


South Florida Water Management District — General Water Use Permit No.
5006886-W, Dated April 8, 2005


Northern Palm Beach County Improvement District, General Permit — Preliminary
Site Work for a Residential Site, Dated April 27, 2005


Developer Agreement dated November 10, 2005, by and between M/I Homes of West
Palm Beach, LLC and Seacoast Utility Authority.


South Florida Water Management District — Approval of Permit Modification to
Extension of Permit until November 30, 2006, Dated November 30, 2005


Northern Palm Beach County Improvement District — General Permit, Roadway and
Drainage, Dated January 6, 2006


Florida Department of Health Permit No. 138291-473-DWC, Seacoast Utility
Authority, Permit to Construct a Wastewater Collection/Transmission System with
Public Lift Station to Serve a 387-unit residential development, Dated January
31, 2006
South Florida Water Management District Standard General Permit No.
50-00610S-12, Construction & Operation Modification of Surface Water Management
System serving 87.23 Acres, Dated February 13, 2006


South Florida Water Management District Environmental Resource Standard General
Permit no. 50-00610-S-12 issued February 13, 2006


Administrative Amendment, Admin-06-02-000052: Paloma P.U.D. — Minor Site Plan
Amendments, May 25, 2006


Palm Beach County, Driveway Connection Permit No. R/W0076-0506, Dated June 5,
2006


South Florida Water Management District — Installation of Irrigation Quality
(IQ) Weir, Dated June 7, 2006


Florida Department of Health — Permit: Consecutive Water System, Dated July 20,
2006


Administrative Amendment, Admin-06-02-000092: Paloma P.U.D. — Additional Single
Family Model, September 15, 2006


South Florida Water Management District, Water Use Permit (Irrigation), No.50-
06844-W, Dated March 17, 2005, Revised January 3, 2007


Palm Beach County Environmental Resource Management, Vegetation Removal Permit,
Issued on May 7, 2007


Administrative Amendment, Admin-07-04-000131: Paloma P.U.D. — Modified
Architectural Elevations, May 23, 2007


South Florida Water Management District, Water Use Permit (Dewatering), No.
5006886-W, dated April 8, 2005, revised November 30, 2005, revised January 25,
2007, Another permit received: No.50-07930-W, dated June 5, 2007


Excavation Approval, DERM, Excavation No.E200618, Dated July 2, 2007


Administrative Amendment, Admin-07-04-000146: Paloma P.U.D. — Four Additional
Single-Family Models, July 26, 2007


South Florida Water Management District — Modification to Permit No. 50-07455-
W, Extension of Time for One Year to Permit, Dated August 7, 2007


South Florida Water Management District, General Water Use Permit No. 50-06844-W
(modification), Dated October 9, 2007




South Florida Water Management District, General Water Use Permit No. 50-06844-W
(modification), Dated January 3, 2007


City of Palm Beach Gardens, Land Development Permit


TRES BELLE


Tres Belle Planned Unit Development Zoning Agreement dated December 16, 2003, by
and between Treasure Cove Development Corp. and Martin County recorded in the
Official Records Book 1881, Page 601 of the Public Records of Martin County,
Florida.


SFWMD Permit No. 43-01423-W, Dated July 23, 2004


SFWMD Permit No. 43-00355-S-07, Environmental Resource Permit, Dated November
10, 2004


SFWMD Permit No. 43-01649-W, General Water Use Permit, Dated November 19, 2004


SFWMD Letter Interpretation of Minor Roadway Modifications to Original Permit
No. 43-00642-S, Dated December 3, 2004


Florida Department of Environmental Protection, Notice of General Permit
Acceptance, Dated December 15, 2004


Florida Department of Environmental Protection, Domestic Wastewater
Collection/Transmission Individual Permit, Issued on December 29, 2004, Expiring
on December 28, 2009


U.S. Army Corps of Engineers Permit No. 199400192 (IP-AAZ), Dated January 20,
2005, Expiring on December 31, 2008


Resolution No. 05-2.6, Martin County Acceptance of Dedicated Land, Dated
February 8, 2005


Water and Wastewater Service Agreement Tres Belle – Phase One dated February 9,
2005, by and between Martin County and Treasure Cove Development, as assigned to
M/I Homes of West Palm Beach in that certain Assignment of Water and Wastewater
Service Agreement Tres Belle – Phase One dated July 1, 2005.


Martin County Board of County Commissioners Resolution number 05-2.5, which
includes final site approval and a Preserve Area Management Plan, dated February
9, 2005.


State of Florida Fish and Wildlife Conservation Commission, Gopher Tortoise
Relocation Permit, Dated March 11, 2005








THE OAKS AT HOBE SOUND


Pastelle Residential Planned Unit Development Zoning Agreement dated September
17, 2002, by and between Westerra Martin, L.P. and Martin County recorded in
Official Records Book 1720, Page 1613, as amended by that certain First
Amendment to the Pastelle Residential Planned Unit Development Zoning Agreement
dated October 14, 2003, by and between M/I Homes of West Palm Beach, LLC as
successor in interest to Westerra Martin, L.P. and Martin County recorded in
Official Records Book 1856, Page 433, all of the Public Records of Martin
County, Florida.


Development Agreement between the Town of Jupiter Island and Pastelle – M/I
Homes of West Palm Beach, LLC dated March 19, 2004 and recorded April 23, 2004
in Official Records Book 1890, Page 394 of the Public Records of Martin County,
Florida.


Martin County – Second (2nd) Amendment to Pastelle Zoning Agreement, including
Revised Master Site Plan, Sub-Phasing Plan and Revised Timetable, and approval
of a Revised Final Site Plan and Sub-Phasing Plan - 3/10/06


South Martin Regional Utility, Signed Development Agreement, Dated 3/19/04


Florida DEP, Notice of General Permit Acceptance, Dated August 19, 2004,
Expiration Date: August 18, 2009


Florida DEP, Notice of General Permit Acceptance, Dated July 22, 2004,
Expiration Date: July 22, 2009


SFWMD, Monitoring Schedule Revision, Permit No. 43-00355-S-06, Dated May 9, 2006


SFWMD, General Water Use Permit No. 43-01555-W, Dated September 17, 2005


SFWMD, General Water Use Permit No. 43-01555-W, Dated June 14, 2004


SFWMD, Surface Water Management Permit No. 43-00355-S-06, Issued on June 15,
2004


SFWMD, Environmental Resource Permit Modification No. 43-00355-S-06, Issued on
December 12, 2002


Martin County – Preserve Area Management Plan (PAMP), Dated 3/05/04


Army Corps of Engineers Permit – Approved Construction of Mixed-Use
Residential/Commercial Development Resulting in 0.46 Acres of Fill in the Waters
of the United States – Approved as Authorized by Nationwide Permit Numbers 39
and 40, Dated June 12, 2002






Town of Jupiter Island, Utility Permit, Dated 2/24/06


Town of Jupiter Island, Utility Dedication, Dated 6/22/06


WOODWIND


Administrative Approval for Time Extension until January 1, 2009, Dated
September 22, 2006
Environmental


SFWMD — Environmental Resource Permit No. 50-07604-P, Dated January 11, 2007


SFWMD — General Water Use Permit No. 50-07648-W, Dated March 22, 2007


Palm Beach County Department of Environmental Resources Management, Standard
Vegetation Removal Permit, Dated May 4, 2007


SFWMD — General Water Use Permit No. 50-07930-W, Dewatering Permit, Dated June
5, 2007


Palm Beach County Department of Environmental Resources Management, Excavation
Approval, Petition No. 04-524; Excavation No. E200618, Dated July 2, 2007


Lake Worth Drainage District, Drainage Permit No. 06-7717D.02, Dated July 11,
2007


Lake Worth Drainage District, Bridge Permit No. 07-7717B.03, Dated July 18,
2007


Palm Beach County "Technical Compliance" Letter, Dated August 6, 2007


Palm Beach County Land Development Permit No. 934-001-11513-07, October 4, 2007
 
Letter of Credit in Amount of $202,538.00 Benefiting Palm Beach County Board of
County Commissioners, Expiring 12/30/2008








 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “E”
 
FEES
 
M/I Homes of West Palm Beach, LLC
             
Prepaid Impact and Fee Schedule
             
December 15, 2007
             
PALOMA
                                   
County Road Impact Fee Credit
       
$4,821.56:  Single Family Fee, $3,375.09:  Grand Carriage Fee
Balance confirmation from City of Palm Beach Gardens
 
 900,845.84
   
Per email dated 12/06/2007 from Jennifer Mikulski, Resource Manager,
City of Palm Beach Gardens
                     
Less:
                   
Assigned to Taylor Woodrow on 2 lots not yet permitted
     9,643.12
                 
24 / 1 - sold and not started to be built by M/I Homes
     4,821.56
   14,464.68
                                     
Add:
                   
Vacant lots permitted to be assigned:
                   
Single Family: 1 / 1, 37 / 1, and 185 / 1
   14,464.68
     
Refer to attached City of Palm Beach Gardens Building Permits for fee
application documentation
Grand Carriage: 25 - 32, 37 - 40, 85 - 92, and 101 - 104 / 2
   81,002.16
   95,466.84
                                     
Revised County Road Impact Fee Credit
 
 981,848.00
                                     
Prepaid Sewer ERCs
Single Family
Carriage
Amenity
             
50% connection charge paid October 31, 2005
 119,400.00
 107,016.00
     3,351.00
 
ERC Fees: Single Family - 199.000 @ $600, Carriage - 178.360 @ $600,
Amenity - 5.585 @ $600
                     
Add:
                   
50% connection charge at meter installation paid December 6, 2007
 
 107,016.00
     3,351.60
 
Installation of three 6" meters
                           
Less:
                   
Assigned to Taylor Woodrow on 3 lots
     1,800.00
                 
Assigned to homes under construction or closed
   19,200.00
   52,416.00
   
Single Family - 32.000 @ $600, Carriage - 43.680 (48/196 X 178.360)
@ $600
Amenities
   
     6,702.60
             
24 / 1 - sold and not started to be built by M/I Homes
       600.00
                                         
   97,800.00
 161,616.00
              -
                                   
Revised Prepaid Sewer ERCs
 
 259,416.00
                                     
Prepaid Water ERCs
                   
50% connection charge paid October 31, 2005
 149,250.00
 104,958.00
     4,188.75
 
ERC Fees: Single Family - 199.000 @ $750, Carriage - 139.944
@ $750, Amenity - 5.585 @ $750
                     
Add:
                   
50% connection charge at meter installation paid December 6, 2007
 
 104,958.00
     4,189.50
 
Installation of three 6" meters
                           
Less:
                   
Assigned to Taylor Woodrow on 3 lots
     2,250.00
                 
Assigned to homes under construction or closed
   24,000.00
   51,408.00
   
Single Family - 32.000 @ $750, Carriage - 34.272 (48/196 X 139.944)
 @ $750
Amenities
   
     8,378.25
             
24 / 1 - sold and not started to be built by M/I Homes
       750.00
                                         
 122,250.00
 158,508.00
              -
                                   
Revised Prepaid Sewer ERCs
 
 280,758.00
                                     
THE OAKS @ HOBE SOUND
                                   
Prepaid Sewer ERCs
       
$2,400:  Single Family Fee
     
Balance confirmation from South Martin Regional Utility
 
170,400
   
Per South Martin Regional Utility fax dated December 10, 2007
                     
Less:
                   
Sold and not started to be built by M/I Homes:
                   
Lots 32, 33, 84, 224, 232, 233, and 236
 
16,800
                                         
 153,600.00
                                     
Prepaid Water ERCs
       
$1,800:  Single Family Fee
     
Balance confirmation from South Martin Regional Utility
 
127,800
   
Per South Martin Regional Utility fax dated December 10, 2007
                     
Less:
                   
Sold and not started to be built by M/I Homes:
                   
Lots 32, 33, 84, 224, 232, 233, and 236
 
12,600
                                         
 115,200.00
               



 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 
IMPROVEMENTS
 
 
M/I Homes of West Palm Beach, LLC
 
Synopsis of Remaining Development Cost
 
As of December 20, 2007
 
Paloma (Palm Beach County)
40,000                Ongoing engineering for community more specifically Parcel
A and complete finalcertification
18,000                City of Palm Beach Gardens inspections by outside engineer
27,000                Soils/staking/surveying for Parcel A and amenities and
complete final certification
65,000                Architectural landscape inspections and submission of
reports to County- Urban DesignStudio
40,000                (Estimate) — Legal for general community matters and HOA
matters
226,000                          Paving/curb/gutter Parcel A and final lift
50,000                Final site work and walkthrough punch out
230,000                          Hood and Military issue with Seacoast Utilities
263,000
Completion of community street lighting for Paloma Parcel A and pedestrian
lights on Hood Road
and Military Trail and remaining transformer setting in Parcels C & A

1,583,000
Community features including Single Family and Carriage Home Entries — kiosks,
fountains, bus shelters, trelliswork and guard houses

168,000                          Gates for Single Family and Carriage entries —
Parcels A, B & C
114,000                          Balance of community pavers — amenities in
Parcels C & A
661,000                 Completion of perimeter buffers — Becker remaining
contract
1,616,000
Completion of landscaping and irrigation of perimeter, common areas, and Parcel
A — includes
hydro- seeding - Becker remaining contract

120,000                          Wells — awaiting SFWMD approvals — reclaim
water system
1,600,000                            Two pools and recreation centers (bids
taken and under review)
6,821,000                             Total

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 



 
M/I Homes of West Palm Beach, LLC
 
Synopsis of Remaining Development Cost
 
As of December 20, 2007
 
The Oaks at Hobe Sound (Martin County)
 
19,000                      Engineering and architectural for completion of
Phase 4 and Seabranch turn lanerepairs 45,000 Completion of Community
environmental engineering and inspections
 
54,000                      Final paving lift of Phase 4
 
45,000                      Final landscaping and irrigation of Phase 4
 
28,000                      Amenity — Tot Lot
191,000 Total

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 



 
M/I Homes of West Palm Beach, LLC
 
Synopsis of Remaining Development Cost
 
As of December 20, 2007
 
Tres Belle (Martin County)
20,000                      Engineering for resolution of South boundary issue
with County - lake and roadissues
152,000 Completion of Littoral planting — EW Consultants
135,000                       Final paving lift — verified
80,000                       Grade, fix sidewalk issue to school site, possible
repair Lake 3A
75,000                       Lower Community transformers — done in two phases
20,000                       South boundary wall/fence completion — continuous
repairs
38,000                      Perimeter buffer completion on south boundary and
hedge on Cove Road - continuous repairs 222,000Completion of land and common
area landscaping and irrigation - remainder BeckerLandscaping
35,000                      Guardhouse and entry completion — finish gate
closers and wall and sign lighting 777,000Total

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 



 
M/I Homes of West Palm Beach, LLC
 
Synopsis of Remaining Development Cost
 
As of December 20, 2007
 
Woodwinds (Palm Beach County)
180,000                          Bridge - Drawdy Construction
5,000                Bridge - Bridge Design and Associate
1,000                Bridge - Leavy and Associates
2,000                Dunkelberger Engineering
33,000                 T & T Grading Services remaining
221,000 Total


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F-1”
 
PLANS AND SPECIFICATIONS
 
PALOMA


Water and Sewer Plans for Paloma (26 sheets) dated January 17, 2006, prepared by
Schnars Engineering;


Water and Sewer Plans for Paloma (a.k.a. Parcel 31B), Prepared by Schnars
Engineering Corporation, Dated October 10, 2006, Pages 1 through 26


Paving and Drainage Plans for Paloma (a.k.a. Parcel 31B), Prepared by Schnars
Engineering Corporation, Dated October 23, 2006, Pages 1 through 18


Paloma, "Gateway Features, Residential Signage and Hardscape Plans", Prepared by
Urban Design Studios, Dated December 12, 2005


Paloma Gateway Features (6 sheets) dated November 6, 2006, prepared by Urban
Design Studio;


Paloma Gateway Details (10 sheets) dated August 2, 2004, prepared by Urban
Design Studio;
 
Paloma Planting Plans (21 sheets) dated August 2, 2004, prepared by Urban Design
Studio;
 
Paloma Buffer Key (14 sheets) dated February 11, 2004, prepared by Urban Design
Studio;
 
Paloma Overall Site plan (6 sheets) dated May 10, 2006, prepared by Urban Design
Studio; and
 
Photometry Plan for Paloma (10 sheets) dated April 26, 2006, prepared by Urban
Design Studio and Thompson & Youngross Engineering Consultants, LLC.
 
Paloma, "Parcels A & B, Residential Signage and Hardscape Plans", prepared by
Urban Design Studio, Dated December 12, 2005


Paloma Lighting Plans, Prepared by Luminary Effects, Dated August 9, 2005, Pages
1 through 20


Paloma, Pool House 1, Recreation building 1, prepared by Anthony Harrington,
pages A1 through A6


Paloma, Pool House 2, Elevations, prepared by Anthony Harrington, pages 1
through 4


PALOMA P.U.D. — Recorded PLAT, Prepared by Perimeter Surveying & Mapping, Dated
November 6, 2006, Pages 1 through 16






TRES BELLE


Water and Wastewater Service Agreement with Martin County for Tres Belle Phase
One, Dated February 9, 2005


Construction Plans for Tres Belle Phase I, Prepared by Kimley-Horn and
Associates, Inc., Dated February 28, 2005


Plat of Tres Belle P.U.D. Plat No.1, Prepared by Norstar Geomatics, Dated
February 14, 2005


Vistancia P.U.D., Landscaping Plans, Prepared by Lucido & Associates
Environmental


THE OAKS AT HOBE SOUND


Record Survey Plans of Paving, Grading and Drainage for Phase IV, Prepared by
Schnars Engineering Corporation, Dated October 16, 2006


“Paving, Grading and Drainage Plans for The Oaks at Hobe Sound (a.k.a. Pastelle
P.U.D.", Approved — Dated January 10, 2005


"Revised Final Site Plan and Sub-Phasing Plan", Pastelle P.U.D., Revised, Dated
June 26, 2006


Pastelle P.U.D. Final Site Plan – Date Last Revised 10/21/05


As-Built Water and Sewer Plans for Phases I, II and III, Certified by Arcadis
G&M, Inc. – 3 Sets of Plans


Revised Master Site Plan, Pastelle P.U.D., Dated Last Revised 1/19/06




WOODWIND


Preliminary Development Plan, Prepared by Land Design South, November 15, 2005


Final Subdivision Plan, Prepared by Land Design South, Dated December 16, 2005


Approved Buffer and Open Space Landscape Plans, Dated May 2, 2007


Paving, Grading & Drainage Plans; Sanitary Sewer Plans; Water Distribution
Plans, Prepared by Caulfield & Wheeler, Inc., Dated May 8, 2007, Approved July
13, 2007


Proposed Concrete Bridge Over E-1 Canal for Woodwind, Prepared by Bridge Design
Associates, Inc., Dated June 19, 2007
Approved Revised Buffer and Open Space Landscape Plans, Prepared by Land Design
South, Dated October 24, 2007
 
WOODWIND P.U.D. — Prepared by Caulfield & Wheeler, Signed & Sealed on July 6,
2007, 29 Pages (a) Paving, Grading & Drainage Plans, (b) Sanitary Sewer Plans,
and (c) Water Distribution Plans
 
WOODWIND P.U.D. — "Final Subdivision Plan", Prepared by Land Design South, Dated
October 25, 2006
 
 


 
WOODWIND P.U.D. — "Sanitary Sewer Profiles", Prepared by Caulfield & Wheeler,
Signed and Sealed on July 30, 2007, 16 Pages
 


WOODWIND P.U.D. — "Buffer and Open Space Landscape Plans", Prepared by Land
Design South, Dated May 2, 2007
 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “G”
 
LETTER OF CREDIT
 


FORM LETTER OF CREDIT




Opening Bank:                                           








Letter of Credit No.:                                           
Date:                                           


Applicant:                                M/I Homes of West Palm Beach, LLC
3 Easton Oval, Suite 500
Columbus, Ohio  43219


Beneficiary:                                           Broad and Cassel
Amount:                                Nine Million and No/100 Dollars
($9,000,000)
Expiration Date:                                            (360 days after date
of issuance)


Dear Sirs:


We hereby issue in your favor this IRREVOCABLE Standby Letter of Credit which is
available by negotiation of your draft(s) at sight drawn on us bearing the
clause “Drawn under Standby Credit No. _______________________, _____________”
accompanied by the following documents:


The original of this Letter of Credit.


Beneficiary’s signed statement that:


“Beneficiary is obligated to draw upon the Letter of Credit pursuant to the
Agreement for Purchase and Sale dated December 21, 2007 between Applicant and
KLP East LLC (the “ Purchase Agreement”), or


“Beneficiary has received a written statement from KLP East LLC that Applicant
is in default under the Purchase Agreement”.


We hereby engage with you that all drafts drawn and/or documents presented under
and in compliance with the terms of this Letter of Credit will be duly honored
upon presentation to _____________________ at _____________________________ or
before expiration of this Letter of Credit.  Documents should be sent via hand
delivery, airmail or overnight courier service.


Partial drawings are permitted.


This credit is subject to “Uniform Customs and Practice for Documentary Credits
(1993 revision), International Chamber of Commerce Publication No. 500.”


Yours faithfully,






By:                                                      
      Authorized Signature


 


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “H”
 
ESCROW AGREEMENT


This Escrow Agreement (the “Escrow Agreement”), is made and entered into this
____ day of December, 2007 by and between M/I HOMES OF WEST PALM BEACH, LLC, a
Florida limited liability company (“Seller”), KLP EAST LLC, a Florida limited
liability company (“Purchaser”) and BROAD AND CASSEL, Attorneys at Law (“Escrow
Agent”).


BACKGROUND


Seller and Purchaser are simultaneously with the execution of this Escrow
Agreement closing pursuant to an Agreement for Purchase and Sale dated even date
herewith (the “Purchase Agreement”).  Pursuant to the terms of the Purchase
Agreement, Purchaser and Seller have agreed to enter into this Escrow Agreement
to govern the delivery of certain Letter of Credit (hereinafter defined) and to
govern the collection and disbursement of any proceeds thereof in accordance
with the Purchase Agreement and the terms and provisions of this Escrow
Agreement.  Escrow Agent has agreed to serve as the Escrow Agent in accordance
with the terms of this Escrow Agreement.


NOW THEREFORE, Seller, Purchaser and Escrow Agent hereby agree as follows:


Recitals.  The foregoing recitals are true and correct and are hereby
incorporated by reference.  All capitalized terms which are not defined in this
Escrow Agreement shall have the same meaning as defined in the Purchase
Agreement.
 
Letter of Credit.  Pursuant to the terms of the Purchase Agreement, Seller has
delivered to Escrow Agent a letter of credit as described on Exhibit “A”,
attached hereto and made a part hereof (“Letter of Credit”).  Escrow Agent shall
hold the Letter of Credit in accordance with the terms of the Purchase Agreement
and this Escrow Agreement.  With respect to the Letter of Credit, Escrow Agent
agrees as follows:
 
Escrow Agent shall draw upon the Letter of Credit if Escrow Agent receives from
Purchaser a written statement that Seller is in “default under subparagraph of
Paragraph 7 of the Purchase Agreement, and all applicable cure periods have
expired without Seller curing such default.”  Escrow Agent shall then hold the
proceeds of such Letter of Credit as the Escrow Fund (hereinafter defined).
 
In the event that the Letter of Credit is due to expire pursuant to its own
terms and the obligations under the Purchase Agreement secured by such Letter of
Credit have not yet been completed, Seller shall, at least, forty-five (45) days
prior to the expiration of such Letter of Credit, either (i) provide Escrow
Agent with an amendment to such expiring Letter of Credit, extending the
expiration date thereof, or (ii) substitute a new letter of credit for the
expiring Letter of Credit upon identical terms and  conditions and complying
with the terms and conditions of the Purchase Agreement and this Escrow
Agreement, or (iii) replace the expiring Letter of Credit with a cash deposit by
wire transfer of funds to the Escrow Agent.  If Escrow Agent receives the cash
deposit to replace the expiring Letter of Credit, Escrow Agent shall return the
expiring Letter of Credit to Seller.  If Seller fails to take any of the
foregoing actions, then Escrow Agent shall, and each of Seller and Purchaser
hereby unconditionally authorize Escrow Agent to (x) present any such Letter of
Credit due to expire for payment and (y) hold the cash proceeds thereof in
escrow as part of the Escrow Fund, subject to disbursement as provided in
Paragraph 4 hereof.
 
The Letter of Credit is subject to reduction, from time to time, in accordance
with the terms and provisions of Paragraph 7.2 of the Purchase Agreement.  To
the extent that such reduction is permitted by the terms of such paragraph, the
parties shall cooperate as necessary to execute any and all consents required by
the issuing bank to so reduce the Letter of Credit as permitted under the
Purchase Agreement.
 
Establishment of Escrow Fund.  To the extent that Escrow Agent receives cash
deposits pursuant to drawing upon the Letter of Credit as provided herein,
Escrow Agent shall hold such Cash Deposits (the “Escrow Fund”) in accordance
with the terms of this Escrow Agreement. Escrow Agent shall deposit the Escrow
Fund in Wachovia Bank, N.A. and shall hold and disburse the Escrow Fund in
accordance with the terms and provisions of Paragraph 4 hereof.  If Seller
delivers to Escrow  Agent a Form W-9, satisfactory to Escrow Agent’s bank, the
Escrow Fund shall be deposited in an interest bearing money market account.  All
interest earned on the Escrow Fund shall be added to the Escrow Fund, subject to
disbursement as provided in Paragraph 4 hereof.
 
Disbursement of Escrow Fund.  All disbursements shall be made from the Escrow
Fund pursuant to the provisions of Paragraph 7.7 of the Purchase Agreement.
 
Liability of Escrow Agent.  In performing any of its duties under this Escrow
Agreement, Escrow Agent shall not be liable for any loss, costs or damage which
it may incur as a result of serving as Escrow Agent hereunder, except for any
loss, cost or damages arising out of willful acts of malfeasance or gross
negligence.  Accordingly, Escrow Agent shall not incur any liability with
respect to any action taken or omitted to be taken: (i) in good faith upon
advice of its counsel given with respect to any questions relating to the duties
and responsibilities of the Parties pursuant to the Purchase Agreement or this
Escrow Agreement; or (ii) in reliance upon any document, including any written
notice of instruction provides for in the Purchase Agreement or this Escrow
Agreement, not only as to its due execution and the validity and effectiveness
of its provisions, but also to the truth and accuracy of any information
contained therein, which Escrow Agent shall in good faith believe to be genuine,
to have been signed or presented by a proper person or persons and to conform
with the provisions of this Escrow Agreement.
 
Notices.  Any notice, request, demand, instruction or other communication to be
given to either party, except where required by the terms of this Agreement to
be delivered at the Closing, shall be in writing and shall be sent by registered
or certified mail, return receipt requested, by express overnight courier, by
facsimile or by hand delivery to the other party hereto, with a copy sent by
e-mail on the same day as the other method utilized to the addresses set forth
below, or to such address as the parties hereafter may specify in writing:
 
SELLER:                                M/I Homes of West Palm Beach, LLC
3 Easton Oval, Suite 500
Columbus, Ohio 43219
Attn:  J. Thomas Mason, Esquire, General Counsel
Telephone:  (614) 418-8014
Fax:  (614) 418-8622
E-mail:  tmason@mihomes.com


Copy to:                                Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, Florida  33434
Attn:  Richard B. MacFarland, P.A.
Telephone:  (561) 483-7000
Fax:  (561) 483-7321
E-mail:  rmacfarland@broadandcassel.com
 
PURCHASER:                                KLP East LLC
150 Second Avenue N, Suite 670
St. Petersburg, Florida 33701
Attn:  James P. Harvey
Telephone: (727) 456-1244
Fax:  (727) 456-1461
E-Mail:  jharvey@kolter.com


Copy to:                                Kolter Property Company
1601 Forum Place, Suite 805
West Palm Beach, Florida 33401
Attn:  General Counsel
Telephone:  (561) 682-9600
Fax:  (561) 682-1050
E-mail:  legalnotice@kolter.com ]


Notice shall be deemed given if forwarded by certified or registered mail
through the facilities of the United States Postal Office on the day following
the date that the notice in question is deposited in the facilities of the
United States Postal Service.  If notice is forwarded by express overnight
courier, it shall be deemed given on the day that the notice in question is
deposited in the facilities of an express overnight courier.  If notice is
delivered by hand delivery, notice shall be deemed given when actually
delivered.  If notice is delivered by facsimile it shall be deemed given on the
day that it is sent by facsimile, provided that it is received by the other
party prior to 5:00 p.m. on such day, if a business day, otherwise it shall be
deemed given on the next business day following the date the facsimile has been
sent, provided, further, that a confirmatory copy is delivered by either
certified or registered mail or express overnight courier as provided herein.
 




Interpleader.  In the event of disagreement about the interpretation of this
Escrow Agreement, or about the rights and obligations or the propriety of any
action contemplated by the Escrow Agent hereunder, Escrow Agent may, at its sole
discretion, file an action in interpleader to resolve the said disagreement.
Escrow Agent shall be indemnified by Purchaser and Seller for all costs,
including reasonable attorney's fees, in connection with the aforesaid
interpleader action and shall be fully protected in suspending all or part of
its activities under this Escrow Agreement until a final judgment or other
appropriate order in the interpleader action is entered.
 
Joinder-in-Lawsuit.   In the event Escrow Agent is joined as a party to a
lawsuit by virtue of the fact that it is holding the Letters of Credit or the
Escrow Fund, Escrow Agent shall, at its option, either tender said deposit to
the registry of the court or disburse same in accordance with the court's
ultimate disposition of the cause and Escrow Agent shall be entitled to
reimbursement by Seller for its reasonable attorney's fees and court costs.  In
no event will Purchaser be responsible for any of Escrow Agent’s fees, other
than as provided in paragraph 7 hereof.
 
Governing Law; Venue.  This Agreement shall be construed and enforced according
to the laws of the State of Florida.  Venue for any action arising out of the
terms of this Agreement shall lie only in the applicable federal and/or state
courts located in Palm Beach County, Florida.
 


 


 


 


 


 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date and year first above written.
 
WITNESSES:                                                                           SELLER:
 
M/I HOMES OF WEST PALM BEACH,
LLC, a Florida limited liability company
Print Name:                                                                
By:                                                                
Print Name:                                                                Name:
Title:




PURCHASER:


KLP EAST LLC, a Florida limited liability
company


Print Name:                                                                


By:                                                                
Print Name:                                                                Name:
Title:






ESCROW AGENT:


BROAD AND CASSEL


By:  Richard B. MacFarland, P.A., a partner


By:                                                                
      Richard B. MacFarland, President





 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LETTER OF CREDIT




Letter of Credit delivered pursuant to the Purchase Agreement:




.




 


 


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “I”
 
MODEL HOMES AND SPEC HOMES
 


 
PALOMA
 
Lots 4, 5, 7, 8, 27, 38, 39, 46, 64, 76 and 89, of Block 1, according to the
Plat of Paloma, P.U.D. recorded in Plat Book 108, Page 144 of the Public Records
of Palm Beach County, Florida.
 
Lots 2, 3, 11, 13, 14, 15, 18, 19, 20, 21, 24, 129, 132, 133, 134, and 136 of
Block 2, according to the Plat of Paloma, P.U.D. recorded in Plat Book 108, Page
144 of the Public Records of Palm Beach County, Florida.
 


 
TRES BELLE
 
Lots 5, 29, 96, and 108 according to the Plat of Tres Belle P.U.D., Plat No. 1
recorded in Plat Book 16, Page 4 of the Public Records of Martin County,
Florida.




THE OAKS AT HOBE SOUND


Lots 63, 67, 172, 202 and 203 according to the Plat of Pastelle P.U.D. recorded
in Plat Book 16, Page 19 of the Public Records of Martin County, Florida.`


 


 


 


 


 


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “J”
 
INCOMPLETE MODEL HOMES AND SPEC HOMES
 
PALOMA
 
Lots 7, 8,13, 14, 15, 18, 20, 21, 24, 76, 89, 129, 132, 133, 134 and 136.
 


 
TRES BELLE
 
Lots 5 and 29.
 


 
OAKS
 
Lots 172, 202 and 203.
 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “K”
 
BACKLOG SCHEDULE
 

                       
Community Parcel Lot/Blk/Phase
Job Number
House Type
Square Footage
Sales Contract Price
Kolter
Acquisition Price
 
           
Backlog Under Construction
       
Paloma 50'
         

14 /
1                       255401001014                                           Mahon               2136                        450,000                                     278,726
22 /
1                       255401001022                                           Navarra                                  2681                        561,735        287,204
36 /
1                       255401001036                                           Navarra                                  2681                        578,050        286,640
63 /
1                       255401001063                                           Sierra               3011                        510,000                                     390,740
67 /
1                        255401001067                                           Villena               2715                        527,730                                     266,761
75 /
1                        255401001075                                           Navarra                                  2681                        528,559        264,548
85 /
1                        255401001085                                           Sierra               3011                        599,990                                     346,631
86 /
1                        255401001086                                           Cordoba                                  3546                        650,000        358,858
88 /
1                        255401001088                                           Sierra               3011                        650,000                                     354,407


Paloma Grand Carriage
         

5 /
2                        255410002005                                           Granada                                  2213                            325,491        236,791
6 /
2                        255410002006                                           Madrid               2261                            344,091                                     251,895
17 /
2                        255410002017                                           Granada                                  2213                            345,000        237,561
22 /
2                        255410002022                                           Madrid               2261                            406,545                                     228,570
23 /
2                        255410002023                                           Madrid               2261                            369,990                                     231,043
95 /
2                        255410002095                                           Madrid               2261                            367,073                                     240,339
130 /
2                        255410002130                                           Madrid               2261                            379,990                                     217,282
131 /
2                        255410002131                                           Madrid               2261                            379,990                                     217,282
135 /
2                        255410002135                                           Madrid               2261                            438,906                                     235,760

             
The Oaks @ Hobe Sound 45'
         

88                        255379000088                                           Catalina                                  2681                            377,162        222,348
91                        255379000091                                           Catalina                                  2681                            398,427        236,659
97                        255379000097                                           Catalina                                  2681                            395,660        232,661
107                        255379000107                                           Catalina                                  2681                            397,637        233,734
131                        255379000131                                           Laguna                                  2715                            398,371        259,157


Laurel Preserve @ Hobe
Sound                                                                  
211                        255379000211                                           Sonoma                                  1675                            280,019        176,864
216                        255379000216                                           Sedona                                  2392                            320,895        198,890
222                        255379000222                                           Sonoma                                  1675                            290,802        177,101
236                        255379000236                                           Sedona                                  2392                            317,936        199,229


The Oaks @ Hobe Sound
60'                                                                  
61                        255404000061                                           Whitney                                  3280                            440,728        311,720


Total Backlog Under
Construction                                                                                                       12,030,777                                  7,179,401



 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 



 




Community Parcel Lot/Blk/Phase
Job Number
House Type
Square Footage
Sales Contract Price
Kolter Acquisition Price
Land Only Value







Backlog Not Started
Paloma 50'                                              
24 /
1                      255401001024                                           Cordoba                                  3546                            694,040        327,430       77,000


The Oaks @ Hobe Sound 45'
32                      255379000032                                           Catalina                                  2681                            395,749        283,409       60,000
33                      255379000033                                           Catalina                                  2681                            395,895        283,508       60,000
84                      255379000084                                           Gulfstar
B                                  1777                            295,990        236,373       60,000


Laurel Preserve @ Hobe Sound
224                      255379000224                                           Sonoma                                  1675                            269,990        169,098       60,000
232                      255379000232                                           Sedona                                  2392                            331,813        213,578       60,000
233                      255379000233                                           Sedona                                  2392                            309,990        198,848       60,000


Tres Belle
43 /
1                      255409001043                                           San
Remo                                  2931                            509,990        334,148       94,000


Total Backlog Not
Started                                                                                   3,203,457                                             2,046,392      531,000




 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “L”
 
LEASES
 
Leases:


Paloma


Lease Agreement dated September 21, 2007 by and between M/I Homes of West Palm
Beach LLC and Leonard Osman for Lot 62
 
Lease Agreement dated October 23, 2007 by and between M/I Homes of West Palm
Beach LLC and Grace R. Tuppen for Lot 126, Block 2
 
Lease Agreement dated October 5, 2007 by and between M/I Homes of West Palm
Beach LLC and Victor J. Fiore and Gail I. Fiore for Lot 125, Block 2


The Oaks


Lease Agreement dated April 17, 2007 by and between M/I Homes of West Palm Beach
LLC and Arthur C. Dunham, Jr. and Carmen L. Dunham for Lot 31


Lease Agreement dated June 6, 2007 by and between M/I Homes of West Palm Beach
LLC and Walter Tarnawski and Corrine Tarnawski for Lot 29


Tres Belle
 
Lease Agreement dated October 8, 2007 by and between M/I Homes of West Palm
Beach LLC and Joseph A. Napoli, Jr. for Lot 109
 
Billboard Lease
 
Contract for outdoor bulletin advertising dated July 13, 2007 by and between M/I
Homes and ClearChannel Outdoor.
 


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “M”
 
PROJECT DECLARATIONS
 
PALOMA


Declaration of Restrictions and Protective Covenants for Paloma Homeowners’
Association, Inc. recorded in Official Records Book 21051, Page 1763 of the
Public Records of Palm Beach County, Florida.


First Amendment to the Declaration of Restrictions and Protective Covenants for
Paloma Homeowners’ Association, Inc. recorded in Official Records Book 21843,
Page 1411 of the Public Records of Palm Beach County, Florida.


TRES BELLE


Declaration of Covenants and Restrictions for Tres Belle recorded in Official
Records Book 1990, Page 1980 of the Public Records of Martin County, Florida.


First Amendment to Declaration of Covenants and Restrictions for Tres Belle
recorded in Official Records Book 2253, Page 1150 of the Public Records of
Martin County, Florida.


THE OAKS AT HOBE SOUND


Declaration of Restrictions and Protective Covenants for Pastelle Property
Owners Association, Inc. recorded in Official Records Book 2084, Page 545 of the
Public Records of Martin County, Florida.


First Amendment to Declaration of Restrictions and Protective Covenants for
Pastelle recorded in Official Records Book 2171, Page 1780 of the Public Records
of Martin County, Florida.


 


 


 


 


 


 

 


BOC1\REALEST\222491.6
21991/0055
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “N”
 
GUARANTY
 
In order to induce Seller to execute deliver the foregoing Agreement for
Purchase and Sale (the “Agreement”), and for other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Kolter Communities Florida LLC, a Florida limited liability company (the
“Guarantor”), hereby absolutely and unconditionally guarantees to Seller, its
successors and assigns, full and prompt payment and performance by Purchaser of
all obligations of Seller to Purchaser under or pursuant to Paragraph 8 of
the Agreement (the “Guaranteed Obligations”).  Guarantor acknowledges that
Purchaser is an Affiliate of Guarantor and that Guarantor therefore has received
and will receive valuable benefits as a result of the conveyance of the Real
Property by Seller to Purchaser.
 
Guarantor hereby waives acceptance and notice of acceptance of this Guaranty,
and notice of non-payment, non-performance or non-observance, and all other
notices, proofs or demands, except for notice of Purchaser’s breach or failure
to perform as provided above, and any and all other suretyship defenses to
enforcement of this Guaranty.  Guarantor agrees that its obligations hereunder
will not be terminated, affected or impaired by reason of the granting by
Purchaser of any indulgences to Purchaser or by reason of the assertion against
Purchaser of any of the rights or remedies reserved to Seller pursuant to the
provisions of the Agreement, or by the relief of Seller from any of the
Purchaser's obligations with respect to the Guaranteed Obligations, by operation
of law or otherwise, including, without limitation, rejection of the Guaranteed
Obligations in a bankruptcy proceeding.  Guarantor further agrees that its
liability hereunder for the Guaranteed Obligations is and will be primary, and
that in any right of action which accrues to Seller with respect to the
Guaranteed Obligations, Seller may, at its option, proceed against the Guarantor
and Purchaser jointly or severally, and may proceed against Guarantor without
having commenced any action against or having obtained any judgment against
Purchaser.  Failure of Seller to insist in any one or more instances upon strict
performance or observance of any of the terms, provisions, or covenants of this
Guaranty, or to exercise any right therein or herein contained, will not be
construed or deemed to be a waiver or relinquishment for the future of such
term, provision, covenant or right, but the same will continue and remain in
full force and effect.  No assignment or other transfer of the Agreement, or any
interest therein, will operate to extinguish or diminish the liability of
Guarantor hereunder.  If Seller obtains a judgment against Guarantor by reason
of a breach of this Guaranty, Guarantor will pay the reasonable attorneys' fees
and costs incurred in any collection or attempted collection of the obligations
hereby guaranteed or in enforcing this Guaranty. If claim is ever made upon
Seller for repayment or recovery of any amount or amounts received in payment or
on account of any of the Guaranteed Obligations and Seller repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over Seller or any of its property or
(ii) any settlement or compromise of any such claim effected by Seller with any
such claimant (including Purchaser) then and in such event Guarantor agrees that
any such judgment, decree, order, settlement or compromise will be binding upon
Guarantor, notwithstanding any revocation hereof or other instrument evidencing
any liability of Purchaser, and Guarantor will be and remain liable to Seller
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by Seller.  This Guaranty will be
binding upon and inure to the benefit of the parties and their respective heirs,
administrators, executors, successors and assigns.
 
IN WITNESS WHEREOF, this Guaranty is executed this ____ day of December, 2007.
 
Kolter Communities Florida LLC, a Florida limitedliability company


 
By:____________________________
Name:__________________________
 
Title:___________________________
 
Date:  December ___, 2007
 


 



